        Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 1 of 32 PageID #:13


                                                                                                BUSINESSOWNERS
                                                                                                      TBP2 (05-15)

                           BUSINESSOWNERS SPECIAL
                           PROPERTY COVERAGE FORM
Various provisions in this policy restrict coverage.                     (6) If not covered by other insurance:
Read the entire policy carefully to determine rights,                         (a) Additions under construction,
duties and what is and is not covered.                                            alterations and repairs to the
Throughout this policy the words "you" and "your" refer                           buildings or structures
to the Named Insured shown in the Declarations. The                           (b) Materials, equipment, supplies and
words "we", "us" and "our" refer to the Company                                   temporary structures, on or within 100
providing this insurance.                                                         feet of the described premises, used
Other words and phrases that appear in quotation                                  for making additions, alterations or
marks have special meaning. Refer to Section H                                    repairs to the buildings or structures.
Property Definitions.                                               b. Business Personal Property located in or
A. Coverage                                                            on the buildings at the described premises
                                                                       or in the open (or in a vehicle) within 100
   We will pay for direct physical loss of or damage to                feet of described premises, including:
   Covered Property at the premises described in the
   Declarations caused by or resulting from any                          (1) Property you own that is used in your
   Covered Cause of Loss.                                                    business;
   1. Covered Property                                                   (2) Property of others that is in your care,
                                                                             custody or control, except as
      Covered Property includes Buildings as described                       otherwise provided in Loss Payment
      under Paragraph a. below, Business Personal                            Property Loss Condition E.5.d.(3)(b);
      Property as described under Paragraph b. below,
      or both, depending on whether a Limit of                           (3) Tenant's improvements and betterments.
      Insurance is shown in the Declarations for that                        Improvements and betterments are
      type of property. Regardless of whether coverage                       fixtures, alterations, installations or
      is shown in the Declarations for Buildings,                            additions:
      Business Personal Property, or both, there is no                        (a) Made a part of the building or
      coverage for property described under Paragraph                             structure you occupy but do not
      2., Property Not Covered.                                                   own; and
       a. Buildings, meaning the buildings and                                (b) You acquired or made at your
          structures at the premises described in the                             expense but cannot legally remove;
          Declarations, including:                                       (4) Leased personal property which you
            (1) Completed additions;                                         have a contractual responsibility to
            (2) Fixtures, including outdoor fixtures;                        insure, unless otherwise provided for
                                                                             under Paragraph A.1.b.(2). ; and
            (3) Permanently installed:
                                                                         (5) Building Glass, if you are a tenant and
                (a) Machinery; and                                           no Limit of Insurance is shown in the
                (b) Equipment;                                               Declarations for Building property.
            (4) Your personal property in apartments,                        The glass must be owned by you or in
                rooms or common areas furnished by                           your care, custody or control.
                you as landlord;                                2. Property Not Covered
            (5) Personal property owned by you that is              Covered Property does not include:
                used to maintain or service the buildings           a. Aircraft, automobiles, motortrucks and other
                or structures or the premises, including:              vehicles subject to motor vehicle registration;
                (a) Fire extinguishing equipment;                   b. "Money" or "securities" except as provided in
                (b) Outdoor furniture;                                 coverages:
                (c) Floor coverings; and                                 (1) Crime Optional Coverage;
                (d) Appliances used for refrigerating,                   (2) Employee Dishonesty Optional Coverage;
                    ventilating, cooking, dishwashing or            c. Contraband, or property in the course of
                    laundering;                                        illegal transportation or trade;



TBP2 (05-15)                               © Society Insurance, Inc., 2015.                               Page 1 of 32
           Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 2 of 32 PageID #:14

      d. Bridges,    roadways,      walks,    pavement,                      (2) Property that has been transferred to a
         driveways, parking lots, exterior nonstructurally                       person or to a place outside the
         attached concrete surfaces or other paved                               described premises on the basis of
         surfaces.                                                               unauthorized instructions. This limitation
      e. Land (including land on which the property                              does not apply to the Crime or
         is located), water, growing crops or lawns                              Employee       Dishonesty        Optional
         (other than lawns which are part of a                                   Coverage.
         vegetated roof);                                                    (3) The interior of any building or
      f.    Outdoor fences, radio or television                                  structure, or to personal property in
            antennas (including satellite dishes) and                            the building or structure, including
            their lead-in wiring, masts or towers, signs,                        business personal property, caused
            trees, shrubs or plants (other than lawns                            by or resulting from rain, snow, sleet,
            which are part of a vegetated roof), all                             ice, sand or dust, whether driven by
            except:                                                              wind or not, unless:
              (1) Coverage provided under the Outdoor                             (a) The building or structure first
                  Property Coverage Extension; or                                     sustains damage by a Covered
                                                                                      Cause of Loss to its roof or walls
              (2) Coverage provided under the Outdoor                                 through which the rain, snow,
                  Signs Optional Coverage; or                                         sleet, ice, sand or dust enters; or
              (3) Signs structurally attached to covered                          (b) The loss or damage is caused by
                  buildings (wiring or cable is not                                   or results from thawing of snow,
                  considered structural attachment).                                  sleet or ice on the building or
      g. Watercraft (including motors, equipment                                      structure.
         and accessories) while afloat.                                 b. We will not pay for loss of or damage to
      h. Accounts, bills, food stamps, other evidences                     fragile articles such as glassware, statuary,
          f deb , acc            ece ab e       a ab e                     marbles, chinaware and porcelains, if
          a e a d ec d , e ce a                he    e                     broken, unless caused by the "specified
         provided in this policy.                                          causes of loss" or building glass breakage.
      i.      C        e ( ) h ch a e e a e           installed            This restriction does not apply to:
             or designed to be permanently installed in any                  (1) Glass that is part of the interior or
             aircraft, watercraft, motortruck, or other vehicle                  exterior of a building or structure;
             subject to motor vehicle registration. This                     (2) Containers of property held for sale;
              a ag a h d e            a           c      e( )                    or
               h e he d a       c .
                                                                             (3) Photographic or scientific instrument
      j.    Piers, wharves and docks                                             lenses.
      k. E ec      c Da a , except as provided under                    c. For loss or damage by theft, the following
         Additional Coverages         Electronic Data or                   types of property are covered only up to
         Additional Coverage Equipment Breakdown.                          the limits shown (unless a higher Limit Of
         This Paragraph (k.) does not apply to your                        Insurance is shown in the Declarations):
         stock of prepackaged software, or to
           e ec    c da a h ch         integrated in and                     (1) $2,500 for furs, fur garments and
         operates or controls a b d g e e a ,                                    garments trimmed with fur.
         lighting, heating, ventilation, air conditioning                    (2) $2,500 for jewelry, watches, watch
         or security system.                                                     movements, jewels, pearls, precious and
  3. Covered Causes Of Loss                                                      semi-precious stones, bullion, gold,
                                                                                 silver, platinum and other precious alloys
      Direct Physical Loss unless the loss is excluded or                        or metals. This limit does not apply to
      limited under this coverage form.                                          jewelry and watches worth $100 or less
  4. Limitations                                                                 per item.
      a. We will not pay for loss of or damage to:                           (3) $2,500 for patterns, dies, molds and
              (1) Property that is missing, where the                            forms.
                  only evidence of the loss or damage                   d. We will pay for loss or damage to animals
                  is a shortage disclosed on taking                           e         f ca ed b      ec f ed causes
                  inventory, or other instances where                      of    .
                  there is no physical evidence to show
                  what happened to the property. This
                  limitation does not apply to the Crime
                  or Employee Dishonesty Optional
                  Coverage.




Page 2 of 32                                   © Society Insurance, Inc., 2015.                             TBP2 (05-15)
       Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 3 of 32 PageID #:15

  5. Additional Coverages                                                  that has sustained loss or damage.
                                                                           However if no Covered Property has
      a. Debris Removal                                                    sustained direct physical loss or damage,
          (1) Subject to Paragraphs (2), (3) and (4),                      the most we will pay for removal of debris
              we will pay your expense to remove                           of other property (if such removal is
              debris of Covered Property and other                         covered under this Additional Coverage)
              debris that is on the described                              is $5,000 at each location.
              premises, when such debris is caused                    (4) Unless a higher limit is shown in the
              by or resulting from a Covered Cause                        Declarations, we will pay up to an
              of Loss that occurs during the policy                       additional $25,000 for debris removal
              period. The expenses will be paid only                      expense, for each location, in any one
              if they are reported to us in writing                       occurrence of physical loss or
              within 180 days of the date of direct                       damage to Covered Property, if one
              physical loss or damage.                                    or both of the following circumstances
          (2) Debris Removal does not apply to                            apply:
              costs to:                                                    (a) The total of the actual debris
               (a) Remove debris of property of                                removal expense plus the amount
                   yours that is not insured under                             we pay for direct physical loss or
                   this policy, or property in your                            damage exceeds the Limit of
                   possession that is not Covered                              Insurance on Covered Property that
                   Property;                                                   has sustained loss or damage.
               (b) Remove debris of property owned                         (b) The actual debris removal
                   by or leased to the landlord of the                         expense exceeds 25% of the sum
                   building where your described                               of the deductible plus the amount
                   premises are located, unless you                            that we pay for direct physical
                   have a contractual responsibility                           loss or damage to the Covered
                   to insure such property and it is                           Property that has sustained loss
                   insured under this policy.                                  or damage.
               (c) Remove any property that is                                 Therefore, if Paragraphs (4)(a)
                   Property Not Covered, Including                             and/or (4)(b) apply, our total
                   property addressed under the                                payment for direct physical loss or
                   Outdoor   Property   Coverage                               damage and debris removal
                   Extension                                                   expense may reach but will never
               (d) Remove property of others of a                              exceed the Limit of Insurance on
                   type that would not be Covered                              the Covered Property that has
                   Property under this policy                                  sustained loss or damage, plus
                                                                               $25,000.
               (e) Remove deposits of mud or earth
                   from the grounds of the described                  (4) Example #1
                   premises                                                Limit of Insurance            $200,000
               (f) E ac          a      f     a d                          Amount of Deductible          $     500
                   water
                                                                           Amount of Loss                $125,000
               (g) Remove, restore or         replace
                   polluted land or water.                                 Amount of Loss Payable $124,500
          (3) Subject to the exceptions in Paragraph                                         ($125,000-$500)
              (4), the following provisions apply:                         Debris Removal Expense         $20,000
               (a) The most that we will pay for the                       Removal Expense Payable $20,000
                   total of direct, physical loss or
                                                                                ($20,000 is 16% of $125,000)
                   damage plus debris removal
                   expense is the Limit of Insurance                       The debris removal expense is less than
                   applicable    to   the    Covered                       25% of the sum of the loss payable plus
                   Property that has sustained loss                        the deductible. The sum of the loss
                   or damage.                                              payable and the debris removal expense
          (b) Subject to Paragraph (3)(a) above,                           ($124,500 + $20,000 = $144,500) is less
              the amount we will pay for debris                            than the Limit of Insurance. Therefore the
              removal expense is limited to 25% of                         full amount of debris removal expense is
              the sum of the deductible plus the                           payable in accordance with the terms of
              amount that we pay for direct physical                       Paragraph (3).
              loss or damage to the Covered Property




TBP2 (05-15)                            © Society Insurance, Inc., 2015.                              Page 3 of 32
       Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 4 of 32 PageID #:16

               Example #2                                               will pay regardless of the number of
                                                                        responding fire departments or fire units, and
               Limit of Insurance            $200,000                   regardless of the number or type of services
               Amount of Deductible          $     500                  performed. This Additional Coverage applies
               Amount of Loss                $170,000                   to your liability for fire department service
                                                                        charges:
               Amount of Loss Payable $169,500
                                                                         (1) Assumed by contract or agreement
                                 ($170,000-$500)
                                                                             prior to loss; or
               Debris Removal Expense         $60,000
                                                                         (2) Required by local ordinance.
               Removal Expense Payable
                                                                   d. Collapse
               Basic Amount            $30,500
                                                                       The coverage provided under this
               Additional Amount              $25,000                  Additional Coverage- Collapse applies only
               The basis amount payable for debris                     to an abrupt collapse as described and
               removal expense under the terms of                      limited in Paragraphs d.(1) through d.(7).
               Paragraph (3) is calculated as                            (1) For the purpose of this Additional
               follows:                                                      Coverage- Collapse, abrupt collapse
               $170,000 ($169.000 + $500) X .25 =                            means an abrupt falling down or
               $42,500; capped at $30,500.    The                            caving in of a building with the result
               cap applies because the sum of the                            that the building or part of the building
               loss payable ($169,500) and basic                             cannot be occupied for its intended
               amount payable for debris removal                             purpose
               expense ($30,500) cannot exceed the                       (2) We will pay for direct physical loss or
               Limit of Insurance ($200,000).                                damage to Covered Property, caused
               The additional amount payable for                             by abrupt collapse of a building or any
               debris removal expense is provided in                         part of a building that is insured under
               accordance with the terms of Paragraph                        this policy or that contains Covered
               (4), because the debris removal                               Property insured under this policy, if
               expense ($60,000) exceeds 25% of the                          such collapse is caused by one or
               loss payable plus the deductible                              more of the following:
               ($60,000 is 35.3% of $170,000), and                           (a) Building Decay that is hidden from
               because the sum of the loss payable                               view, unless the presence of such
               and debris removal expense ($169,500                              decay is known to an insured prior
               + $60,000 = $229,500) would exceed                                to collapse;
               the Limit of Insurance ($200,000). The
               additional amount of covered debris                           (b) Insect or vermin damage that is
               removal expense is $25,000, the                                   hidden from view, unless the
               maximum payable under Paragraph (4).                              presence of such damage is known
               Thus the total payable for debris                                 to an insured prior to collapse;
               removal expense in this example is                            (c) Use of defective material or
               $55,500; $4,500 of the debris removal                             methods        in      construction,
               expense is not covered.                                           remodeling or renovation if the
      b. Preservation Of Property                                                abrupt collapse occurs during the
                                                                                 course    of     the   construction,
          If it is necessary to move Covered Property                            remodeling or renovation.
          from the described premises to preserve it
          from loss or damage by a Covered Cause                             (d) Use of defective material or
          of Loss, we will pay for any direct physical                           methods         in      construction,
          loss of or damage to that property:                                    remodeling or renovation if the
                                                                                 abrupt collapse occurs after the
           (1) While it is being moved or while                                  construction,      remodeling      or
               temporarily stored at another location;                           renovation is complete, but only if
               and                                                               the collapse is caused in part by:
           (2) Only if the loss or damage occurs                                 (i) A cause of loss listed in
               within 30 days after the property is                                  paragraphs (2)(a) or (2)(b);
               first moved.
                                                                                 (ii) One or more of the specified
      c. Fire Department Service Charge                                               causes of loss;
          When the fire department is called to save or                          (iii) Breakage of building glass
          protect Covered Property from a Covered
          Cause of Loss, we will pay up to $5,000 for                            (iv) Weight of the people          or
          service at each premises described in the                                   personal property; or
          Declarations, unless a different limit is shown                        (v) Weight of rain that collects on
          in the Declarations. Such limits is the most we                            a roof

Page 4 of 32                              © Society Insurance, Inc., 2015.                             TBP2 (05-15)
       Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 5 of 32 PageID #:17

          (3) This Additional Coverage- Collapse                                   Collapse of personal property does
              does not apply to:                                                   not mean cracking, bulging,
               (a) A building or any part of a building                            sagging, bending, leaning, settling,
                   that is in danger of falling down or                            shrinkage or expansion.
                   caving in                                               (6) This Additional Coverage- Collapse
               (b) A part of a building that is standing,                      does not apply to personal property that
                   even if it has separated from                               has not abruptly fallen down or caved in,
                   another part of the building; or                            even if the personal property shows
                                                                               evidence of cracking, bulging, sagging,
               (c) A building that is standing or any part                     bending, leaning, settling, shrinkage or
                   of a building that is standing even if it                   expansion
                   shows evidence of cracking, bulging,
                   sagging bending, leaning, settling,                     (7) This Additional Coverage, Collapse,
                   shrinkage or expansion                                      will not increase the Limits of
                                                                               Insurance provided in this policy.
          (4) With respect to the following property:
                                                                           (8) The term Covered Cause of Loss
               (a) Awnings;                                                    includes the Additional Coverage-
               (b) Gutters and downspouts;                                     Collapse as described and limited in
               (c) Yard fixtures;                                              paragraphs d.(1) through d.(7)
               (d) Outdoor swimming pools;                           e. Water Damage, Other Liquids, Powder
                                                                        Or Molten Material Damage
               (e) Beach or diving platforms or
                   appurtenances;                                         If loss or damage caused by or resulting
                                                                          from covered water or other liquid, powder
               (f) Retaining walls                                        or molten material occurs, we will also pay
               (g) Sewer and water lateral pipes;                         the cost to tear out and replace any part of
                                                                          the building or structure to repair damage to
               (h) Drainage tile; and
                                                                          the system or appliance from which the
               (i) Septic systems.                                        water or other substance escapes.
               if abrupt collapse is caused by a                          We will not pay the cost to repair any defect
               cause of loss listed in Paragraphs                         that caused the loss or damage.
               (2)(b) through (2)(d), we will pay for
                                                                     f.   Fire Extinguishing Equipment
               loss or damage to that property only if
               such loss or damage is a direct result                     Subject to the applicable Limit of Insurance,
               of the abrupt collapse of a building                       we will pay the cost to repair or replace
               insured under this policy and the                          damaged parts, including system recharge,
               property is Covered Property under                         of fire extinguishing equipment if the damage:
               this policy.                                                (1) Results in discharge of any substance
          (5) If personal property abruptly falls                              from an automatic fire protection
              down or caves in and such collapse is                            system; or
              not the result of collapse of a building,                    (2) Is directly caused by freezing.
              we will pay for loss or damage to
              Covered Property caused by such                        g. Business Income
              collapse of personal property only if:                       (1) Business Income
               (a) The collapse of personal property                           (a) We will pay for the actual loss of
                   was caused by a cause of loss                                   Business Income you sustain due
                   listed in Paragraphs (2)(a)                                     to the necessary suspension of
                   through (2)(d) of this Additional                               your "operations" during the "period
                   Coverage;                                                       of restoration". The suspension must
               (b) The personal property which                                     be caused by direct physical loss of
                   collapses is inside a building; and                             or damage to covered property at
                                                                                   the described premises. The loss or
               (c) The property which collapses is                                 damage must be caused by or result
                   not of a kind listed in Paragraph                               from a Covered Cause of Loss. With
                   (3) above, regardless of whether                                respect to loss of or damage to
                   that kind of property is considered                             personal property in the open or
                   to be personal property or real                                 personal property in a vehicle, the
                   property.                                                       described premises include the area
                   The coverage stated in this                                     within 100 feet of such premises.
                   Paragraph (4) does not apply to                                 With respect to the requirements set
                   personal property if marring and/or                             forth in the preceding paragraph, if
                   scratching is the only damage to                                you occupy only part of the site at
                   that personal property caused by                                which the described premises are
                   the collapse.                                                   located, your premises means:

TBP2 (05-15)                                © Society Insurance, Inc., 2015.                              Page 5 of 32
       Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 6 of 32 PageID #:18

                   (i) The portion of the building which                         However,     Extended     Business
                       you rent, lease or occupy;                                Income does not apply to loss of
                   (ii) Any area within the building or                          Business Income incurred as a
                        at the described premises if                             result of unfavorable business
                        that area services, or is used to                        conditions caused by the impact of
                        gain access to, the portion of                           the Covered Cause of Loss in the
                        the building which you rent                              area where the described premises
                        lease or occupy.                                         are located.
               (b) We will only pay for loss of                                  Loss of Business Income must be
                   Business Income that you sustain                              caused by direct physical loss or
                   during the "period of restoration"                            damage at the described premises
                   and that occurs within 12                                     caused by or resulting from any
                   consecutive months after the date                             Covered Cause of Loss.
                   of direct physical loss or damage.                   (3) With respect to the coverage provided in
               (c) Business Income means the:                               this Additional Coverage, suspension
                                                                            means:
                   (i) Net Income (Net Profit or
                       Loss before income taxes)                             (a) The partial slowdown or complete
                       that would have been earned                               cessation      of your  business
                       or incurred if no physical loss                           activities; or
                       or damage had occurred, but                           (b) That a part or all of the described
                       not including any Net Income                              premises is rendered untenantable
                       that would likely have been                               if coverage for Business Income
                       earned as a result of an                                  applies.
                       increase in the volume of                        (4) This Additional Coverage is not
                       business due to favorable                            subject to the Limits of Insurance of
                       business conditions caused by                        Section I – Property.
                       the impact of the Covered
                       Cause of Loss on customers or               h. Extra Expense
                       on other businesses; and                         (1) We will pay necessary Extra Expense
                   (ii) Continuing necessary operating                      you incur during the "period of
                        expenses incurred.                                  restoration" that you would not have
                                                                            incurred if there had been no direct
           (2) Extended Business Income                                     physical loss or damage to covered
               If the necessary suspension of your                          property at the described premises. The
               "operations" produces a Business                             loss or damage must be caused by or
               Income loss payable under this policy,                       result from a Covered Cause of Loss.
               we will pay for the actual loss of                           With respect to loss of or damage to
               Business Income you incur during the                         personal property in the open or personal
               period that:                                                 property in a vehicle, the described
               (a) Begins on the date property except                       premises include the area within 100 feet
                   finished stock is actually repaired,                     of such premises.
                   rebuilt or replaced and "operations"                      With respect to the requirements set
                   are resumed; and                                          forth in the preceding paragraph, if you
               (b) Ends on the earlier of:                                   occupy only part of the site at which the
                                                                             described premises are located, your
                   (i) The date you could restore                            premises means:
                       your     "operations",     with
                       reasonable speed, to the level                        (a) The portion of the building which
                       which would generate the                                  you rent, lease or occupy;
                       Business Income amount that                           (b) Any area within the building or at
                       would have existed if no direct                           the described premises, if that area
                       physical loss or damage had                               services, or is used to gain access
                       occurred; or                                              to, the portion of the building which
                   (ii) 60 consecutive days after the                            you rent, lease or occupy.
                        date determined in Paragraph                     (2) Extra Expense means expense incurred:
                        (2)(a) above, unless a greater                       (a) To avoid or minimize the suspension
                        number of consecutive days is                            of business and to continue
                        shown in the Declarations.                               "operations":
                                                                                 (i) At the described premises; or




Page 6 of 32                              © Society Insurance, Inc., 2015.                             TBP2 (05-15)
           Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 7 of 32 PageID #:19

                      (ii) At replacement premises or at                       (b) or are interrupted by direct physical
                           temporary locations, including                          loss or damage to covered
                           relocation expenses, and costs                          property, whichever is later; and
                           to equip and operate the
                           replacement or temporary                        (2) Ending on the earliest of the following
                           locations.                                          dates:
                 (b) To minimize the suspension of                             (a) the date prearranged services or
                     business if you cannot continue                               products are scheduled to end;
                     "operations".                                             (b) the date damaged property at the
                 (c) To:                                                           described premises should be
                                                                                   repaired, rebuilt or replaced with
                      (i) Repair or replace any property;                          reasonable speed and similar
                          or                                                       quality; or
                      (ii) Research, replace or restore the                    (c) 14 days after the date determined
                           lost information on damaged                             in (1) above.
                           "valuable papers and records"
                                                                               This Additional Coverage is not
             (3) With respect to the coverage provided in                      subject to the Limits of Insurance.
                 this Additional Coverage, suspension
                 means:                                              j.   Pollutant Clean Up And Removal
                 (a) The partial slowdown or complete                     We will pay your expense to extract
                     cessation of your business activities;               "pollutants" from land or water at the
                                                                          described premises if the discharge,
                 or                                                       dispersal, seepage, migration, release or
                 (b) That a part or all of the described                  escape of the "pollutants" is caused by or
                     premises is rendered untenantable,                   results from a Covered Cause of Loss that
                     if coverage for Business Income                      occurs during the policy period. The
                     applies                                              expenses will be paid only if they are
             (4) We will only pay for Extra Expense that                  reported to us in writing within 180 days of
                 occurs within 12 consecutive months                      the date on which the Covered Cause of
                 after the data of direct physical loss or                Loss occurs.
                 damage. This Additional Coverage is not                  This Additional Coverage does    not apply to
                 subject to the Limits of Insurance.                      costs to test for, monitor or    assess the
            We will pay for Extra Expense only to the                     existence, concentration or       effects of
            extent it reduces the amount of loss that                            a   . B     e        a     f    e    g
            otherwise would have been payable under                       which is performed in the         course of
            Additional Coverage g. Business Income.                       e ac g he           a     f        he a d
                                                                          water.
      i.    Customer Expense Reimbursement
                                                                          The most we will pay for each location
             We will pay necessary costs to reimburse                     under this Additional Coverage is $25,000
             additional expenses incurred by your                         for the sum of all such expenses arising
             customers because your products or                           out of Covered Causes of Loss occurring
             services, which were ordered in advance,                     during each separate 12 month period of
             were not available due to direct physical                    this policy.
             loss or damage to covered property at the
             described premises caused by a Covered                  k. Civil Authority
             Cause of Loss.                                               When a Covered Cause of Loss causes
            Customer expenses mean the additional cost                    damage to property other than property at
            incurred by persons for whom prearranged                      the described premises, we will pay for the
            products or services cannot be honored.                       actual loss of Business Income you sustain
            These expenses include costs to secure                        and necessary Extra Expense caused by
            alternative products or services which are                    action of civil authority that prohibits
            comparable to yours.                                          access to the described premises,
                                                                          provided that both of the following apply:
            We will pay for expenses incurred for the
            period of time:                                                    (1) Access to the area immediately
                                                                                   surrounding     the      damaged
             (1) Beg     g    he da e f he c         e                             property is prohibited by civil
                 prearranged services or products are:                             authority as a result of the
                 (a) scheduled to be delivered but                                 damage, and the described
                     cannot;                                                       premises are within the area; and




TBP2 (05-15)                                © Society Insurance, Inc., 2015.                             Page 7 of 32
           Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 8 of 32 PageID #:20

                 (2) The action of civil authority is                         The definitions of Business Income
                     taken in response to dangerous                           and Extra Expense, contained in the
                     physical conditions resulting from                       Business Income and Extra Expense
                     the damage or continuation of the                        Additional Coverages section shall
                     Covered Cause of Loss that                               also apply to the additional coverages
                     caused the damage, or the action                         under this section.
                     is taken to enable a civil authority
                     to have unimpeded access to the                     (2) Additional Definitions
                     damaged property                                         (a) V e        ac        ea        ac a ,
                 Civil Authority coverage for Business                            attempted, or threatened acts
                 Income will begin immediately after                              committed with malicious intent on
                 the time of the first action of civil                                   c e ed      e e        aga
                 authority that prohibits access to the                           any person(s) that result in physical
                 described premises and will apply for                            injury or death to such person(s).
                 a period of up to four consecutive                               This does not apply to actual,
                 weeks from the date on which such                                attempted or threatened acts by
                 coverage begins.                                                 an insured.
                 Civil Authority coverage for necessary             m. Contamination
                 Extra Expense will begin immediately                   If          ea        ae        e ded d e
                 after the time of first action of civil                 c    a    a   :
                 authority that prohibits access to the                  (1) We will pay for your costs to clean and
                 described premises and will end:                            sanitize your premises, machinery and
             (1) Four consecutive weeks after the time                       equipment, and expenses you incur to
                 of that action; or                                          withdraw or recall products or
             (2) When your Civil Authority coverage                          merchandise from the market. We will
                 for Business Income ends; whichever                         not pay for the cost or value of the
                 is later.                                                   product.
            The definitions of Business Income and                            The most we will pay for any loss or
            Extra Expense contained in the Business                           damage     under     this    Additional
            Income and Extra Expense Additional                               Coverage arising out of the sum of all
            Coverages also apply to this Civil Authority                      such expenses occurring during each
            Additional Coverage. The Civil Authority                          separate policy period is $5,000; and
            Additional Coverage is not subject to the                    (2) We will also pay for the actual loss of
            Limits of Insurance.                                             Business Income and Extra Expense
      l.    Violent Acts                                                     you sustain caused by
             (1) If         ea        ae        e ded d e                     (a) C a        a     ha e           a
                 to      e ac       which occur on the                            action by a public health or other
                 described premises we will pay for the                           governmental      authority   that
                 actual loss of Business Income and                               prohibits access to the described
                 Extra Expense you sustain. Coverage                              premises or production of your
                 for the actual loss of Business Income                           product.
                 under this section will begin immediately                    (b) C     a    a      h ea
                 upon the suspension of your business                         (c) P b c      e         g f          he
                 operations and will continue for a period                       discovery   or       suspicion     of
                 not to exceed a total of three                                   c a      a    .
                 consecutive weeks after coverage
                 begins.                                                          Coverage for the actual loss of
                                                                                  Business Income under this
                 Coverage for necessary Extra Expense                             section will begin immediately
                 under this section will likewise begin                           upon the suspension of your
                 immediately upon the suspension of your                          business operations and will
                 business operations and will continue                            continue for a period not to
                 only for a total of three consecutive                            exceed    a   total   of  three
                 weeks after coverage begins, or until the                        consecutive      weeks     after
                 loss of Business income coverage ends,                           coverage begins.
                 whichever is longer. The coverages
                 under this section may not be extended
                 or repeated.




Page 8 of 32                               © Society Insurance, Inc., 2015.                             TBP2 (05-15)
       Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 9 of 32 PageID #:21

                   Coverage for necessary Extra                              e ec    c da a a d he             e ,
                   Expense under this section will                          coverage under this Additional
                   likewise begin immediately upon                          Coverage will not continue once the
                   the suspension of your business                          other property is repaired or replaced.
                   operations and will continue only                   (2) We will reduce the amount of your
                   for a total of three consecutive                        Business Income loss, other than
                   weeks after coverage begins, or                         Extra Expense, to the extent you can
                   until the loss of Business Income                        e     e     ea      ,      h e
                   coverage ends, whichever is                             part, by using any other available:
                   longer. The coverages under this
                   section may not be extended nor                          (a) Source of materials; or
                   repeated. The definitions of                             (b) Outlet for your products.
                   Business Income and Extra                           (3) The coverage for Business Income
                   Expense, contained in the                               will begin immediately after the time
                   Business Income and Extra                               of that action and will apply for a
                   Expense Additional Coverages                            period of up to three consecutive
                   section shall also apply to the                         weeks after coverage begins.
                   additional coverages under this
                   section.                                                 The coverage for necessary Extra
                                                                            Expense will begin immediately after
           (3) Contamination Exclusions                                     the time of that action and ends:
               All exclusions and limitations apply                         (a) 3 consecutive weeks after the time
               except Exclusions B.2.j.(2) and                                  of that action; or
               B.2.j.(5)
                                                                            (b) When your Business Income
           (4) Additional Definitions:                                          coverage ends; whichever is later.
               (a) "Contamination" means a defect,                          The Business Income from Dependent
                   deficiency,    inadequacy   or                           Properties Additional Coverage is not
                   dangerous condition in your                              subject to the Limits of Insurance.
                   products,    merchandise    or
                   premises.                                           (4) Additional Definitions:
               (b) C a      a     h ea    ea     a                          (a) De e de     P e                ea
                   threat made by a third party                                 property operated by          others
                   against you to commit a                                      whom you depend on to:
                      a c    c a     a     unless                               (i) Deliver materials or services to
                    he h d    a      de a d for                                     you or to others for your
                   money or other consideration is                                  account            (Contributing
                   met.                                                             Locations.) With respect to
               (c) Ma c         c a     a        ea                                 Contributing Locations, services
                   an intentional, malicious and                                    does not mean water, supply
                   illegal altercation or adulteration                              services, wastewater removal
                   of your products                                                 services, communication supply
                                                                                    services or power supply
               (d) P b c       ea a publication or                                  services;
                   broadcast by the media, of the
                   discovery    or  suspicion   of                              (ii) Accept your products or
                   "contamination" at a described                                    services (Recipient Locations);
                   premise.                                                     (iii) Manufacture products for
      n. Business Income from Dependent Properties                                    delivery to your customers
                                                                                      under contract of sale
           (1) We will pay for the actual loss of                                     (Manufacturing Locations); or
               Business Income you sustain due to
               physical loss or damage at the                                   (iv) Attract customers to your
               premises of a dependent property or                                   business (Leader Locations).
                secondary    dependent    property                          (b) Secondary dependent property
               caused by or resulting from any                                  means an entity which is not
               Covered Cause of Loss.                                           owned or operated by a
               However, this Additional Coverage                                dependent property, which:
               does not apply when the only loss at                             (i) Delivers materials or services to
               the premises of a         dependent                                  a dependent property which in
               property or secondary dependent                                      turn are used by the dependent
               property is loss or damage to                                        property in providing materials
                e ec    c da a . If the dependent                                   or services to you or
               property or secondary dependent
               property sustains loss or damage to

TBP2 (05-15)                             © Society Insurance, Inc., 2015.                             Page 9 of 32
       Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 10 of 32 PageID #:22

                    (ii) Accepts materials or services              o. Ordinance or Law
                         from a dependent property
                         which in turn accepts your                      (1) This Additional Coverage applies only
                         materials or services. A road,                      to building     e a          e e
                         bridge,     tunnel,     waterway,                   and betterments insured on a
                         airfield, pipeline, or any other                    replacement cost basis.
                         similar area or structure is not a              (2) If a Covered Cause of Loss occurs to
                         secondary dependent property.                       covered Building property    e a
                         Any property which delivers any                     improvements and betterments, we will
                         of the following services is not                    pay:
                         a      secondary       dependent                     (a) For loss or damage caused by
                         property with respect to such                            enforcement of any law that:
                         services:
                                                                                  (i) Requires the demolition of
                        i. Water supply services                                      parts of the same property
                        ii. Wastewater           removal                              not damaged by a Covered
                            services                                                  Cause of Loss;
                        iii. Communication supply                                 (ii) Regulates the construction or
                             services; or                                              repair    of   buildings,   or
                          iv. Power supply services.                                   establishes zoning or land use
                  The secondary dependent property                                     requirements at the described
                  must be located in the coverage                                      premises; and
                  territory of this policy.                                       (iii) Is in force at the time of loss.
           (c) Pe i d f Re        a   ,        h e     ec                     (b) The increased cost to repair, rebuild
               to de e de           e ,        ea      he                         or construct the property caused by
               period of time that:                                               enforcement of building, zoning or
                (i) Begins with the date of direct                                land use law. If the property is
                    physical loss or damage caused                                repaired or rebuilt, it must be
                    by or resulting from a Covered                                intended for similar occupancy as
                    Cause of Loss at the premises of                              the    current   property,    unless
                     he   de e de          e      or                              otherwise required by zoning or land
                    secondary dependent property                                  use law.
                    and                                                       (c) The cost to demolish and clear the
                (ii) Ends on the date when the property                           site of undamaged parts or the
                     a he e e f he de e de                                        property caused by enforcement of
                         e     or secondary dependent                             the building, zoning or land use law.
                     property should be repaired, rebuilt                (3) We will not pay for increased
                     or replaced with reasonable speed                       construction   costs under this
                     and similar quality.                                    Additional Coverage:
           (d) The definitions of Business Income and                         (a) Until the property is actually
               suspension contained in the Business                               repaired or replaced, at the same
               Income Additional Coverage also apply                              premises or elsewhere; and
               to this Business Income From                                   (b) Unless the repairs or replacement
               Dependent       Properties     Additional                          are made as soon as reasonably
               Coverage.                                                          possible after loss or damage, not
           (5) Pe d f e        a      d e      c de                               to exceed 2 years. We may
               any increased period required due to                               extend this period in writing
               the enforcement of or compliance with                              during the 2 years.
               any ordinance or law that:                                (4) We will not pay more:
                (a) Regulates the construction, use                           (a) If the property is repaired or
                    or repair, or requires the tearing                            replaced on the same premises,
                    down of any property; or                                      than the amount you actually
                (b) Requires any insured or others to                             spend to:
                    test for, monitor, clean up, remove,                          (i) Demolish and clear the site;
                    treat, detoxify or neutralize, or in                              and
                    any way respond to, or assess the
                    effec f          a .                                          (ii) Repair rebuild or construct
                                                                                       the property but not for more
                    The expiration date of this policy will                            than property of the same
                         c      h      he       e d       f                            height, floor area and style on
                     e   a .                                                           the same premises.


Page 10 of 32                              © Society Insurance, Inc., 2015.                              TBP2 (05-15)
      Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 11 of 32 PageID #:23

               (b) The terms of this Additional                                (ii) Expedite permanent repairs
                   Coverage apply separately to each                                or permanent replacement.
                   building listed in the Declarations.                     (b) Hazardous Substances
          (5) The most we will pay under this                                  We will pay for the additional cost
              Additional Coverage, for each described                          to repair or replace Covered
              premises insured under this Coverage                             Property         because         of
              Form, is:                                                        contamination by a ha a d
               (a) $50,000                                                        b a ce. This includes the
               (b) The Limit of Insurance for                                  additional costs to clean up or
                   Building if Applied to building; or                         dispose of such property.
               (c) The Limit of Insurance for                                  Additional costs mean those
                   Business Personal Property if                               beyond what would have been
                   a   ed     e a        e e                                    e    ed had       ha a d
                   and betterments.                                               b a ce bee      ed.
               Whichever is less.                                              The most we will pay for loss or
                                                                               damage under this coverage,
               The amount payable under this                                   including actual loss of Business
               Additional Coverage is additional                               Income you sustain, necessary
               insurance.                                                      Extra Expense you incur is
          (6) This Additional Coverage is not                                  $100,000 or the Limit of
              subject to the terms or the Ordinance                            Insurance     for   Building   or
              or Law Exclusion to the extent that                              Business     Personal    Property,
              such Exclusion would conflict with the                           whichever is less.
              provisions of this Additional Coverage.                       (c) Computer Equipment
          (7) The costs addressed in the Loss                                  We will pay for loss or damage
              Payment Property Loss Condition in                               caused by or resulting from
              this Coverage Form do not include                                 E      e     B ea d         to
              the increased cost attributable to                                c     e ( ).
              enforcement of an ordinance or law.
              The amount payable under this                                 (d) Data Restoration
              Additional Coverage, as stated in                                We will pay for your cost to
              n.(5) of this Additional Coverage, is                            research, replace and restore
              not subject to such limitation.                                  data, including programs and
      p. Glass Expenses                                                        operating systems that is lost or
                                                                               corrupted due to Equipment
          (1) We will pay for expenses incurred to                             Breakdown . The most we will
              put up temporary plates or board up                              pay for loss or damage under this
              openings if repair or replacement of                             coverage is $100,000 or the Limit
              damaged glass is delayed.                                        of    Insurance    for  Business
          (2) We will pay for expenses incurred to                             Personal Property, whichever is
              remove or replace obstructions when                              less.
              repairing or replacing glass that is                          (e) CFC Refrigerants
              part of a building. This does not
              include removing or replacing window                             We will pay for the additional cost to
              displays.                                                        repair or replace Covered Property
                                                                               because of the use or presence of
      q. Equipment Breakdown                                                   a refrigerant containing CFC
          (1) We will pay for loss caused by or                                (chlorofluorocarbon) substances.
               e     g    f     a     E     e                                  This means the additional cost to
              B ea d    .                                                      do the least of the following:
          (2) The following coverages also apply to                            (i) Repair the damaged property
              loss caused by or resulting from                                     and replace any lost CFC
               E       e     B ea d     .   These                                  refrigerant;
              coverages do not provide additional                              (ii) Repair the damaged property,
              amounts of insurance.                                                 retrofit the system to accept a
               (a) Expediting Expenses                                              non-CFC refrigerant and
                   With respect to your damaged                                     charge the system with a
                   Covered Property, we will pay the                                non-CFC refrigerant; or
                   reasonable extra cost to:                                   (iii) Replace the system with one
                   (i) Make temporary repairs; and                                   using a non-CFC refrigerant.



TBP2 (05-15)                             © Society Insurance, Inc., 2015.                           Page 11 of 32
       Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 12 of 32 PageID #:24

                   Additional costs mean those                                   your address as shown in the
                   beyond what would have been                                   Declarations, or at the address
                   required had no CFC refrigerant                               where the equipment is located.
                   been involved.                                                Once suspended in this way, your
           (3) Equipment Breakdown Exclusions                                    insurance can be reinstated only
                                                                                 by an endorsement for that
                (a) All exclusions and limitations                               Covered Property. If we suspend
                    apply except Exclusion B.1.e.,                               your insurance, you will get a pro
                    Power Failure and B.2.m.,                                    rata refund of premium. But the
                    Electrical Disturbance.                                      suspension will be effective even
                (b) The exclusions are modified as                               if we have not yet made or
                    follows:                                                     offered a refund.
                   The following is         added      to                    (b) Jurisdictional Inspections
                   Exclusion B.1.g.(1):                                          If any property that is Covered
                   However, if electrical Covered                                Property requires inspection to
                   Property requires drying out                                  comply with state or municipal
                   because of the above, we will pay                             boiler and pressure vessel
                   for the direct expenses of such                               regulations, we agree to perform
                   drying out subject to the                                     such inspection on your behalf.
                   applicable Limit of Insurance and                         (c) Environmental,     Safety       and
                   deductible    for    Building   or                            Efficiency Improvements
                   Business     Personal     Property,
                   whichever applies.                                            If Covered Property requires
                                                                                 replacement due to E           e
                (c) Coverage      Extension      6.e.                            B ea d          we will pay your
                    Valuable Papers and Records                                  additional cost to replace with
                    does not apply to this Additional                            equipment that is better for the
                    Coverage.                                                    environment, safer or more
                (d) We will not pay for loss or                                  efficient than the equipment being
                    damage caused by or resulting                                replaced.
                    from:                                                        However, we will not pay more
                   (i) Your failure to use all                                   than 125% of what the cost would
                       reasonable means to protect                               have been to repair or replace with
                        he   e hab e     c   f                                   like kind and quality. This condition
                       damage following E      e                                 does not increase any of the
                       Breakdown ;                                               applicable limits. This condition
                   (ii) Any defect, virus, loss of data                          does not apply to any property to
                        or other situation within                                which Actual Cash Value applies.
                         e ec    c data. B       f                               The definitions of Business
                        or damage from E            e                            Income and Extra Expense
                        Breakdown e          , e                                 contained in the Business Income
                        pay for that resulting loss or                           and Extra Expense Additional
                        damage; or                                               Coverages also apply to this
                   (iii) Any of the following tests:                             Equipment Breakdown Additional
                                                                                 Coverage.
                       A hydrostatic, pneumatic or
                       gas pressure test of any                                  The most we will pay for loss or
                       boiler or pressure vessel; or                             damage under this Additional
                                                                                 Coverage is the applicable Limit of
                       An insulation breakdown of                                Insurance     shown      in    the
                       any   type    of   electrical                             Declarations. Coverage provided
                       equipment.                                                under this Additional Coverage
           (4) Conditions                                                        does not provide an additional
                                                                                 amount of insurance.
                (a) Suspension
                                                                   r.   Service Interruption
                   When any Covered Property is
                   found to be in, or exposed to a                      (1) We will pay for loss of Business
                   dangerous condition, any of our                          Income or Extra Expense at the
                   representatives may immediately                          described premises caused by the
                   suspend the insurance against                            interruption of service to the
                   loss from E       e B ea d                               described premises. The interruption
                   to that Covered Property. We can                         must result from direct physical loss
                   do this by mailing or delivering a                       or damage by a Covered Cause of
                   written notice of suspension to                          Loss to the following property:


Page 12 of 32                             © Society Insurance, Inc., 2015.                             TBP2 (05-15)
      Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 13 of 32 PageID #:25

               (a) Pumping stations and water                                Business        Personal     Property,
                   mains supplying water to the                              whichever is less. If loss payment on
                   described premises.                                       the first occurrence does not exhaust
               (b) Wastewater Removal Property,                              this amount, then the balance is
                   meaning a utility system for                              available for subsequent loss or
                   removing wastewater and sewage                            damage sustained in, but not after,
                   from the described premises, other                        that policy year. With respect to an
                   than a system designed primarily                          occurrence which begins in one policy
                   for draining storm water. The utility                     year and continues or results in
                   property includes sewer mains,                            additional loss or damage in a
                   pumping stations and similar                              subsequent policy year(s), all loss or
                   equipment for moving the effluent                         damage is deemed to be sustained in
                   to a holding, treatment or disposal                       the policy year in which the
                   facility, and includes such facilities.                   occurrence began.
                   Coverage does not apply to                           (3) This Additional Coverage does not
                   interruption in service caused by or                     apply to your      c      f e ac aged
                   resulting from a discharge of water                      software, or to e ec       c da a h ch
                   or sewage due to heavy rainfall or                       is integrated in and operates or
                   flooding.                                                controls a build g e e ator, lighting,
               (c) Property supplying communication                         heating, ventilation, air conditioning or
                   services including telephone, radio,                     security system.
                   microwave or television services, to            t.   Interruption Of Computer Operations
                   the described premises, such as:                     (1) Subject to all provisions of this
                        Communication transmission                          Addition al Coverage, you may extend
                        lines;                                              the insurance that applies to Business
                        Coaxial cables; and                                 Income and Extra Expense to apply to
                        Microwave radio relays except                       a suspension of "operations" caused by
                        satellites.                                         an interruption in computer operations
                                                                            due to destruction or corruption of
               (d) The following types of property                          "electronic data" due to a Covered
                   supplying electricity, steam or gas                      Cause of Loss.
                   to the described premises:
                                                                        (2) With respect to the coverage provided
                        Utility generating plants;                          under this Additional Coverage, the
                        Switching Stations;                                 Covered Causes of Loss are subject
                        Substations;                                        to the following:
                        Transformers; and                                    (a) Coverage under this Additional
                        Transmission lines.                                      Coverage, Interruption
      s. Electronic Data                                                     Of Computer Operations, is limited to
          (1) Subject to the provisions of this                                  the "specified causes of loss" and
              Additional                                                         Collapse.

               Coverage, we will pay for the cost to                         (b) If the Businessowners Coverage
                e ace       e    e         e ec    c                             Form is endorsed to add a
               da a    h ch ha bee de          ed                                Covered Cause of Loss, the
               corrupted by a Covered Cause of                                   additional Covered Cause of Loss
               L    . T he e e       ha e ec       c                             does not apply to the coverage
               da a         e aced      e     ed, he                             provided under this Additional
               loss will be valued at the cost of                                Coverage.
               replacement of the media on which                        (3) This Additional Coverage, Interruption
                he e ec     c da a a         ed,   h                        Of Computer Operations, will begin
               blank media of substantially identical                       immediately upon suspension of
               type.                                                           ea         and will apply for a
          (2) Unless a higher limit is shown in the                         period of up to three consecutive
              Declarations, the most we will pay                            weeks after coverage begins.
              under this Additional Coverage.                           (4) This Additional Coverage Interruption
              Electronic Data for all loss or damage                        Of Computer Operations does not
              sustained in any one policy year,                             apply to loss sustained or expense
              regardless of the number of                                     c ed af e he e d f he e d f
              occurrences of loss or damage or the                           e    a    , e e f he e d f         e
              number of premises, locations or                              stated in (3) above has not been
              computer systems involved, is                                 exhausted.
              $100,000 or the Limit of Insurance for

TBP2 (05-15)                              © Society Insurance, Inc., 2015.                           Page 13 of 32
       Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 14 of 32 PageID #:26

           (5) Coverage for Business Income does                             (b) Business      Personal    Property,
               not apply when a suspension of                                    including such property that you
                  ea          ca ed b de      c                                  acquire located at your newly
               or c           f e ec   c da a ,                                  constructed or acquired buildings at
               a             da age      e ec     c                              the location described in the
               da a , e ce     a       ded      de                               Declarations.
               Paragraphs (1) through (4) of this                                This Extension does not apply to
               Additional Coverage.                                              personal     property    that   you
           (6) Coverage for Extra Expense does not                               temporarily acquire in the course of
               apply when action is taken to avoid or                            installing or performing work on
               minimize a suspens      f    ea                                   such property or your wholesale
               caused by destruction or corruption of                            activities.
                e ec    c da a ,       a                                         The most we will pay for loss or
               da age       e ec     c da a , e ce                               damage under this Extension is
               as provided under Paragraphs (1)                                  $100,000 at each building.
               through (4) of this Additional
               Coverage.                                                 (3) Period of Coverage
           (7) This Additional Coverage does not                             With respect to insurance provided
               apply when loss or damage to                                  under this Coverage Extension for
                e ec     c    da a           e                               Newly Acquired Or Constructed
                e ec     c da a h ch         eg a ed                         Property, coverage will end when any of
               a d    eae         c         a b d g                          the following first occurs:
               elevator, lighting, heating, ventilation,                     (a) This policy expires;
               air conditioning or security system.                          (b) 30 days expire after you acquire or
  6. Coverage Extensions                                                         begin construction of that part of the
      In addition to the Limits of Insurance, you may                            building that would qualify as
      extend the insurance provided by this policy as                            covered property; or
      provided below.                                                        (c) You report values to us.
      Except as otherwise provided, the following                            We will charge you additional premium
      Extensions apply to property located in or on                          for values reported from the date you
      the building described in the Declarations or in                       acquire the property or begin
      the open (or in a vehicle) within 100 feet of the                      construction of that part of the building
      described premises, unless a higher Limit of                           that would qualify as covered property.
      Insurance is shown in the Declarations.                      b. Personal Property Off Premises
      a.   Newly Acquired Or Constructed Property                      You may extend the insurance that applies
           (1) Buildings                                               to Business Personal Property to apply to
                If this policy covers Buildings, you may               covered Business Personal Property, other
                extend that insurance to apply to:                     than "money" and "securities", "valuable
                                                                       papers and records", accounts receivable
                (a) Your new buildings while being built               or items leased or rented to others, while it
                    on the described premises; and                     is in the course of transit or temporarily at
                (b) Buildings you acquire at the                       a premises you do not own, lease, or
                    premises other than the one                        operate. This coverage does not apply to
                    described, intended for:                           property at contractor job sites which you
                    (i) Similar use as the building                    do not own or lease. The most we will pay
                        described in the Declarations;                 for loss or damage under this Extension is
                        or                                             $25,000.
                    (ii) Use as a warehouse.                       c. Outdoor Property
                        The most that we will pay for                   You may extend the insurance provided by
                        loss or damage under this                       this policy to apply to your outdoor fences,
                        Extension is $500,000 at each                   radio and television antennas (including
                        building.                                       satellite dishes), light poles, yard fixtures,
                                                                        decks, patios, signs (other than signs
           (2) Business Personal Property                               structurally attached to covered buildings),
                If this policy covers Business Personal                 trees, shrubs and plants (other than trees,
                Property, you may extend that                           shrubs or plant which are part of a
                insurance to apply to:                                  vegetated roof), including debris removal
                (a) Business    Personal     Property                   expense. Loss or damage must be caused
                    including such property that you                    by or resulting from any Covered Cause of
                    newly acquire at any location you                   Loss.
                    acquire; or

Page 14 of 32                             © Society Insurance, Inc., 2015.                              TBP2 (05-15)
       Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 15 of 32 PageID #:27

           The most we will pay for loss or damage                         (b) Property in storage away from the
           under this Extension is $10,000 unless a                            premises      shown     in    the
           higher Limit of Insurance for Outdoor                               Declarations;
           Property is shown in the Declarations but                  (3) The most we will pay under this
           not more than $1,000 for any one tree,                         Coverage Extension for loss or
           shrub or plant.                                                damage to "valuable papers and
           Subject to all aforementioned terms and                        records" in any one occurrence at the
           limitations of coverage, this Coverage                         described premises is $10,000,
           Extension includes the expense of                              unless a higher Limit of Insurance for
           removing from the described premises the                       "valuable papers and records" is
           debris of trees, shrubs and plants which                       shown in the Declarations.
           are the property of others, except in the                       For "valuable papers and records" not
           situation in which you are a tenant and                         at the described premises, the most
           such property is owned by the landlord of                       we will pay is $5,000.
           the described premises.
                                                                      (4) L        da age          a ab e a e
      d. Outdoor Signs Away from Premises                                 and records" will be valued at the cost
           You may extend the insurance provided by                       of restoration or replacement of the
           this policy to apply to your outdoor signs                     lost or damaged information. To the
           away from premises described in the                            extent that the contents of the
           Declarations caused by or resulting from                         a ab e a e a d ec d a e
           any Covered Cause of Loss.                                      e    ed, he      a ab e a e       a d
           The most we will pay for loss or damage                         ec d          be a ed a he cost of
           under this Extension is $5,000, unless a                       replacement with blank materials of
           higher limit is shown in the Declarations.                     substantially identical type.
      e. Personal Effects                                             (5) Section B. Exclusions of this
                                                                          Coverage Form does not apply to this
           You may extend the insurance that applies                      Coverage Extension except for:
           to Business Personal Property to apply to
           personal effects owned by you, your                             (a) Paragraph   B.1.c.,    Governmental
             ff ce ,     a e            e be , your                            Action;
               a age            e       ee , including                     (b) Paragraph B.1.d., Nuclear Hazard;
           temporary or leased employees. This                             (c) Paragraph B.1.f., War And Military
           extension does not apply to:                                        Action;
            (1) Tools or equipment used in your                            (d) Paragraph B.2.d., Dishonesty;
                business;
                                                                           (e) Paragraph B.2.e., False Pretense;
            (2) Loss or damage by theft; or
                                                                           (f) Paragraph B.2.k.(2),     Errors     or
            (3) Personal effects contained      in   a                         Omissions;
                dwelling or living quarters.
                                                                           (g) Paragraph B.2.; and
           The most we will pay for loss or damage
           under this Extension is $10,000 at each                         (h) The Accounts Receivable and
           described premises.                                                  Va ab e Pa e A d Rec d
                                                                               Exclusions.
      f.   "Valuable Papers And Records"
                                                                 g. Accounts Receivable
            (1) You may extend the insurance that
                applies to Business Personal Property                 (1) You may extend the insurance that
                to apply to direct physical loss or                       applies to Business Personal Property
                damage to "valuable papers and                            to apply to accounts receivable. We
                records" that you own, or that are in                     will pay:
                your care, custody or control caused                       (a) All amounts due from your
                by or resulting from a Covered Cause                           customers that you are unable to
                of Loss. This Coverage Extension                               collect;
                includes the cost to research, replace                     (b) Interest charges on any loan
                or restore lost information on                                 required to offset amounts you
                "valuable papers and records" for                              are unable to collect pending our
                which duplicates do not exist.                                 payment of these amounts;
            (2) This Coverage Extension does not                           (c) Collection expenses in excess of
                apply to:                                                      your normal collection expenses
                (a) Property held as samples or for                            that are made necessary by loss
                    delivery after sale;                                       or damage; and




TBP2 (05-15)                            © Society Insurance, Inc., 2015.                             Page 15 of 32
       Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 16 of 32 PageID #:28

                (d) Other reasonable expenses that                      (4) Under this Extension, the most we will
                    you incur to re-establish your                          pay for the total of all loss or damage
                    records of accounts receivable;                         to Business Personal Property is
                    that result from direct physical                        $10,000 (unless a higher limit is
                    loss or damage by any Covered                           indicated in the Declarations for such
                    Cause of Loss to your records of                        Extension) regardless of the number
                    accounts receivable.                                    of storage units.
           (2) The most we will pay under this                          (5) This Extension does not apply to loss
               Coverage Extension for loss or                               or damage otherwise covered under
               damage in any one occurrence at the                          this    Coverage      Form   or   any
               described premises is $10,000,                               endorsement to this Coverage Form,
               unless a higher Limit of Insurance for                       and does not apply to loss or damage
               accounts receivable is shown in the                          to the storage unit itself.
               Declarations.
                                                            B. Exclusions
                For accounts receivable not at the
                                                               1. We will not pay for loss or damage caused
                described premises, the most we will
                                                                  directly or indirectly by any of the following.
                pay is $5,000.
                                                                  Such loss or damage is excluded regardless of
           (3) Section B. Exclusions of this                      any other cause or event that contributes
               Coverage Form does not apply to this               concurrently or in any sequence to the loss.
               Coverage Extension except for:                     These exclusions apply whether or not the loss
                (a) Paragraph B.1.c., Governmental                event results in widespread damage or affects
                    Action;                                       a substantial area.
                (b) Paragraph B.1.d., Nuclear Hazard;              a. Ordinance Or Law
                (c) Paragraph B.1.f., War And Military                 The enforcement of or compliance with
                    Action;                                            any ordinance or law:
                (d) Paragraph B.2.d., Dishonesty;                       (1) Regulating the construction, use or
                                                                            repair of any property; or
                (e) Paragraph B.2.e., False Pretense;
                                                                        (2) Requiring the tearing down of any
                (f) Paragraph B.3.; and
                                                                            property, including the cost of
                (g) Paragraph      B.5.       Accounts                      removing its debris.
                    Receivable Exclusions.
                                                                       This exclusion, Ordinance Or Law, applies
      h. Business Personal Property                                    whether the loss results from:
         Temporarily in Portable Storage Units
                                                                        (1) An ordinance or law that is enforced
           (1) You may extend the insurance that                            even if the property has not been
               applies to Business Personal Property                        damaged; or
               to apply to such property while
                                                                        (2) The increased costs incurred to
               temporarilystored in a portable
                                                                            comply with an ordinance or law in
               storage unit (including a detached
                                                                            the course of construction, repair,
               trailer) located within 100 feet of the
                                                                            renovation, remodeling or demolition
               described premises.
                                                                            of property or removal of its debris,
           (2) The limitation under Paragraph                               following a physical loss to that
               A.4.a.(3) also applies to property in a                      property.
               portable storage unit.
                                                                   b. Earth Movement
           (3) Coverage under this Extension:
                                                                        (1) Earthquake, including any earth
                (a) Will end 90 days after the                              sinking, rising, or shifting related to
                    Business Personal Property has                          such an event;
                    been placed in the storage unit
                                                                        (2) Landslide, including any earth sinking,
                (b) Does not apply if the storage unit                      rising or shifting related to such event;
                    itself has been in use at the
                                                                        (3) Mine      subsidence,     meaning
                    described premises for more than
                                                                            subsidence of a man-made mine,
                    90 consecutive days, even if the
                                                                            whether or not mining activity has
                    Business Personal Property has
                                                                            ceased;
                    been stored there for 90 or fewer
                    days as of the time of loss or
                    damage.




Page 16 of 32                             © Society Insurance, Inc., 2015.                            TBP2 (05-15)
      Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 17 of 32 PageID #:29

          (4) Earth sinking (other than sinkhole                 d. Nuclear Hazard
              collapse), rising or shifting including
              soil conditions which cause settling,                   Nuclear reaction or radiation, or radioactive
              cracking or other disarrangement of                     contamination, however caused.
              foundations or other parts of realty.                   But if nuclear reaction or radiation, or
              Soil conditions include contraction,                    radioactive contamination, results in fire,
              expansion, freezing, thawing, erosion,                  we will pay for the loss or damage caused
              improperly compacted soil and the                       by that fire.
              action of water under the ground                   e. Utility Services
              surface.
                                                                      The failure of power, communication,
               But if Earth Movement, as described                    water or other utility service supplied to the
               in Paragraphs (1) through (4) above,                   described premises, however caused, if
               results in fire or explosion, we will                  the failure originates away from the
               pay for the loss or damage caused                      described premises; or originates at the
               by that fire or explosion.                             described premises, but only if such failure
          (5) Volcanic eruption, explosion or                         involves equipment used to supply the
              effusion. But if volcanic eruption,                     utility service to the described premises
              explosion or effusion results in fire,                  from a source away from the described
              building glass breakage or volcanic                     premises. Failure of any utility service
              action, we will pay for the loss or                     includes lack of sufficient capacity and
              damage caused by that fire, building                    reduction in supply.
              glass breakage or volcanic action.                      Loss or damage caused by a surge of
               Volcanic action means direct loss or                   power is also excluded if the surge would
               damage resulting from the eruption of                  not have occurred but for an event causing
               a volcano when the loss or damage is                   a failure of power.
               caused by:                                             But if the failure or surge of power, or the
               (a) Airborne    volcanic  blast     or                 failure of communication, water or other
                   airborne shock waves;                              utility service results in a Covered Cause of
               (b) Ash, dust, or particulate matter;                  Loss, we will pay for the loss or damage
                   or                                                 caused by that Covered Cause of Loss.
               (c) Lava flow.                                         Communication services include but are
                                                                      not limited to service relating to Internet
               With respect to coverage for volcanic                  access or access to any electronic cellular
               action as set forth in 5(a), (5)(b) and                or satellite network.
               5(c) all volcanic eruptions that occur
               within any 168-hour period will                   f.   War And Military Action
               constitute a single occurrence.                         (1) War, including undeclared or civil war;
               Volcanic action does not include the                    (2) Warlike action by a military force,
               cost to remove ash, dust or                                 including action in hindering or
               particulate matter that does not cause                      defending against an actual or
               direct physical loss of or damage to                        expected attack, by any government,
               Covered Property.                                           sovereign or other authority using
               This exclusion applies regardless of                        military personnel or other agents; or
               whether any of the above, in                            (3) Insurrection, rebellion, revolution,
               Paragraphs (1) through (5), is caused                       usurped power, or action taken by
               by an act of nature or is otherwise                         governmental authority in hindering or
               caused.                                                     defending against any of these.
      c. Governmental Action                                     g. Water
         Seizure or destruction of property by order                   (1) Flood,      surface     water,    waves
         of governmental authority.                                        (including tidal wave and tsunami),
         But we will pay for loss or damage caused                         tides, tidal water, overflow of any body
         by or resulting from acts of destruction                          of water, or spray from any of these,
         ordered by governmental authority and                             all whether or not driven by wind
         taken at the time of a fire to prevent its                        (including storm surge);
         spread, if the fire would be covered under                    (2) Mudslide or mudflow;
         this policy.                                                  (3) Water that backs up or overflows or is
                                                                           otherwise discharged from a sewer,
                                                                           drain, sump, sump pump or related
                                                                           equipment; or



TBP2 (05-15)                            © Society Insurance, Inc., 2015.                            Page 17 of 32
       Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 18 of 32 PageID #:30

           (4) Water under the ground surface pressing                        (b) Any other products and any
               on, or flowing or seeping through:                                 services, data or functions that
                (a) Foundations, walls, floors or paved                           directly or indirectly use or rely
                    surfaces;                                                     upon, in any manner, any of the
                                                                                  items listed in Paragraph (a)
                (b) Basements, whether paved or not; or                           above; due to the inability to
                (c) Doors, windows or other openings.                             correctly recognize, distinguish,
           (5) Waterborne material carried or                                     interpret or accept one or more
               otherwise moved by any of the water                                dates or times. An example is the
               referred to in Paragraphs B.1.g.(1),                               inability of computer software to
               B.1.g. (3), or B.1.g. (4), or material                             recognize the year 2000.
               carried or otherwise moved by                              (2) Any advice, consultation, design,
               mudslide or mudflow.                                           evaluation, inspection, installation,
                This exclusion applies regardless of                          maintenance, repair, replacement or
                whether any of the above, in                                  supervision provided or done by you
                Paragraphs B.1.g.(1) through (5), is                          or for you to determine, rectify or test
                caused by an act of nature or is                              for any potential or actual problems
                otherwise caused. An example of a                             described in Paragraph (1) above.
                situation to which this exclusion                       However, if excluded loss or damage, as
                applies is the situation where a dam,                   described in Paragraph (1) above results in
                levee, sea wall or other boundary or                    a S ec f ed Ca e f L            e       a
                containment system fails in whole or                    only for the loss or damage caused by
                in part, for any reason, to contain the                   ch S ec f ed Ca e f L       .
                water.                                                  We will not pay for repair, replacement or
                But if any of the above in B.1.g.(1)                    modification of any items in Paragraphs
                through B.1.g.(5), results in fire,                     (1)(a) or (1)(b) to correct any deficiencies
                explosion or sprinkler leakage, we will                 or change any features.
                pay for the loss or damage caused by            2. We will not pay for loss or damage caused by
                that fire, explosion or sprinkler                  or resulting from any of the following:
                leakage.
                                                                    a. Consequential Losses
      h. Certain Computer-Related Losses
                                                                        Delay, loss of use or loss of market.
           (1) The failure, malfunction or inadequacy of:
                                                                    b. Smoke, Vapor, Gas
                (a) Any of the following, whether
                    belonging to any insured or to                      Smoke, vapor or gas from agricultural
                    others:                                             smudging or industrial operations.
                    (i)    C        e           ha d a e,           c. Frozen Plumbing
                          including microprocessors or                  Water, other liquids, powder or molten
                          other       electronic     data               material that leaks or flows from plumbing
                          processing equipment as                       (including laterals and septic systems),
                          may be described elsewhere                    heating, air conditioning or other equipment
                          in this policy;                               (except fire protective systems) caused by
                    (ii) C          e     a   ca                        or resulting from freezing, unless:
                             f ae      he e ec    c                       (1) For plumbing within a building or
                            ed a a d ec d a      a                            structure, you do your best to maintain
                          be described elsewhere in                           heat in the building or structure; or
                          this policy;                                    (2) You drain the equipment and shut off
                    (iii) C      e                 ea g                       the supply if the heat is not maintained.
                         systems        and        related          d. Dishonesty
                         software;
                                                                         Dishonest or criminal acts (including theft) by
                    (iv) C         e   e       ;                         you, anyone else with an interest in the
                    (v) Microprocessors ( c            e                 property, or any of your or their partners,
                        chips) not part of            any                   e be , ff ce , a age , e                 ee
                         c      e     e ;                                (including temporary or leased employees),
                    (vi) Any other computerized or                       directors,     trustees,      or     authorized
                         electronic  equipment  or                       representatives whether acting alone or in
                         components; or                                  collusion with each other or with any other
                                                                         party; or theft by any person to whom you
                                                                         entrust the property for any purpose, whether
                                                                         acting alone or in collusion with another party.



Page 18 of 32                              © Society Insurance, Inc., 2015.                              TBP2 (05-15)
       Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 19 of 32 PageID #:31

           This exclusion:                                                           (iii) Weight of rain that collects on
                                                                                           a roof; or
             (1) Applies whether or not an act occurs
                 during your normal hours of operation                               (iv) Weight of people or personal
                                                                                          property
             (2) Does not apply to acts of destruction
                 by   your    employees     (including                h. Pollution
                 temporary or leased employees) or                         We will not pay for loss or damage caused
                 authorized representatives; but theft                     by or resulting from the discharge,
                 by   your    employees     (including                     dispersal, seepage, migration, release or
                 temporary or leased employees) or                         escape of "pollutants" unless the
                 authorized representatives is not                         discharge, dispersal, seepage, migration,
                 covered.                                                  release or escape is itself caused by any of
                 With respect to accounts receivable                       the "specified causes of loss". But if the
                 and "valuable papers and records",                        discharge, dispersal, seepage, migration,
                 this exclusion does not apply to                          release or escape of "pollutants" results in
                 carriers for hire.                                        a "specified cause of loss", we will pay for
                                                                           the loss or damage caused by that
                 This exclusion does not apply to                          "specified cause of loss".
                 coverage that is provided under the
                 Employee     Dishonesty    Optional                  i.   Neglect
                 Coverage.                                                 Neglect of an insured to use all reasonable
      e. False Pretense                                                    means to save and preserve property from
                                                                           further damage at and after the time of
           Voluntary parting with any property by you                      loss.
           or anyone else to whom you have
           entrusted the property if induced to do so                 j.   Other Types Of Loss
           by any fraudulent scheme, trick, device or                       (1) Wear and tear;
           false pretense.                                                  (2) Rust or other corrosion, f g ,
      f.   Exposed Property                                                     decay, deterioration, hidden or latent
           Rain, snow, ice or sleet to personal                                 defect or any quality in property that
           property in the open.                                                causes it to damage or destroy itself;
      g. Collapse                                                           (3) Smog;
             (1) Collapse, including any of the                             (4) Settling, cracking,       shrinking    or
                 following conditions of property or any                        expansion;
                 part of the property;                                      (5) Nesting or infestation, or discharge or
                 (a) An abrupt falling down or caving                           release of waste products or
                     in                                                         secretions, by insects, birds, rodents
                                                                                or other animals;
                 (b) Loss of structural integrity,
                     including separation of parts of                       (6) The following causes of loss to
                     the property or property in danger                         personal property:
                     of falling down or                                          (a) Dampness    or        dryness     of
                 (c) Any cracking, bulging, sagging,                                 atmosphere;
                     bending,        leaning, settling,                          (b) Changes in or         extremes    of
                     shrinkage, or expansion as such                                 temperature; or
                     condition relates to paragraphs                             (c) Marring or scratching.
                     i.(1)(a) or i.(1)(b)
                                                                           But if an excluded cause of loss that is
           But if collapse results in a Covered Cause                      listed in Paragraphs (1) through (6) results
           of Loss at the described premises, we will                      in a "specified cause of loss" or building
           pay for the loss or damage caused by that                       glass breakage, we will pay for the loss or
           Covered Cause of Loss                                           damage caused by that "specified cause of
           (2) This Exclusion i. does not apply:                           loss" or building glass breakage.
               (a) To the extent that coverage is                     k. Errors Or Omissions
                   provided under the Additional                           Errors or omissions in:
                   Coverage Collapse; or
                                                                            (1) Programming, processing or storing
               (b) To collapse caused by one or more                            data, as de c bed   de e ec      c
                   of the following:                                            data      a   c     e    ea      ;
                     (i) The       ec f ed    ca   e     f                      or

                     (ii) Breakage of building glass



TBP2 (05-15)                                 © Society Insurance, Inc., 2015.                             Page 19 of 32
       Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 20 of 32 PageID #:32

            (2) P ce   g     c             g    a ab e                  of part or all of any property on or off the
                 a e a d ec d .                                         described premises.
           However, we will pay for direct physical             4. Business Income          And    Extra    Expense
           loss or damage caused by resulting fire or              Exclusions
           explosion if these causes of loss would be               a. We will not pay for:
           covered by this coverage form.                                (1) Any Extra Expense, or increase of
      l.   Installation, Testing, Repair                                     Business Income loss, caused by or
           Errors or deficiency in design, installation,                     resulting from:
           testing, maintenance, modification or                              (a) Delay in rebuilding, repairing or
            e a f          c      e      e     c d g                              replacing     the     property   or
            electronic data .                                                     resuming "operations", due to
           However, we will pay for direct physical                               interference at the location of the
           loss or damage caused by resulting fire or                             rebuilding, repair or replacement
           explosion if these causes of loss would be                             by strikers or other persons; or
           covered by this coverage form.                                     (b) Suspension, lapse or cancellation
      m. Electrical Disturbance                                                   of any license, lease or contract.
                                                                                  But if the suspension, lapse or
           Electrical or magnetic injury, disturbance,                            cancellation is directly caused by
           virus e a e f e ec          c data , e ce                              the suspension of "operations",
           as provided for under A.5 Additional                                   we will cover such loss that
           Coverages.                                                             affects your Business Income
           However, we will pay for direct loss or                                during the "period of restoration"
           damage caused by lightning.                                            a d a e e              f he e d
      n. Continuous Or Repeated Seepage Or                                          f e    a        acc da ce       h
         Leakage of Water                                                         the terms of the Extended
                                                                                  Business     Income       Additional
           Continuous or repeated seepage or                                      Coverage.
           leakage of water, or the presence or
           condensation of humidity, moisture or                         (2) Any other consequential loss.
           vapor, that occurs over a period of 14 days              b. With respect to this exclusion, suspension
           or more.                                                    means:
  3. We will not pay for loss or damage caused by                        (1) The partial slowdown or complete
     or resulting from any of the following B.3.a.                           cessation of your business activities;
     through B.3.c. But if an excluded cause of loss                         and
     that is listed in B.3.a. through B.3.c. results in                  (2) That a part or all of the described
     a Covered Cause of Loss, we will pay for the                            premises is rendered untenantable, if
     loss or damage caused by that Covered Cause                             coverage for Business Income
     of Loss.                                                                applies.
      a. Weather Conditions                                     5. Accounts Receivable Exclusion
           Weather conditions. But this exclusion only              The following additional exclusion applies to the
           applies if weather conditions contribute in              Accounts Receivable Extension:
           any way with a cause or event excluded in
           Paragraph 1. above to produce the loss or                We will not pay for:
           damage.                                                  a. Loss or damage caused by or resulting
      b. Acts Or Decisions                                             from alteration, falsification, concealment
                                                                       or destruction of records of accounts
           Acts or decisions, including the failure to                 receivable done to conceal the wrongful
           act or decide, of any person, group,                        giving, taking or withholding of "money",
           organization or governmental body.                          "securities" or other property.
      c. Negligent Work                                                 This exclusion applies only to the extent of
           Faulty, inadequate or defective:                             the wrongful giving, taking or withholding.
            (1) Planning,      zoning,     development,             b. Loss or damage caused by or resulting
                surveying, siting;                                     from bookkeeping, accounting or billing
            (2) Design, specifications, workmanship,                   errors or omissions.
                repair,  construction,    renovation,               c. Any loss or damage that requires any audit
                remodeling, grading, compaction;                       of records or any inventory computation to
            (3) Materials used in repair, construction,                prove its factual existence.
                renovation or remodeling; or
            (4) Maintenance;


Page 20 of 32                              © Society Insurance, Inc., 2015.                            TBP2 (05-15)
      Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 21 of 32 PageID #:33

  6. Additional Exclusion                                               (2) Multiply the number calculated in
                                                                            accordance with b.(1) by the number of
     The following applies only to the property                             days since the beginning of the current
     specified in this Additional Exclusion                                 policy year or the effective date of the
     Loss or Damage to Products                                             most recent policy change amending
     We will not pay for loss or damage to any                              the Building and Business Personal
     merchandise goods or other product caused by or                        Property limits, divided by 365.
     resulting from error or omission by any person or                      Example:
     entity (including those having possession under                        If:The applicable Building limit is
     an arrangement where work or a portion of the                          $100,000. The annual percentage
     works is outsourced) in any stage of the                               increase is 8%. The number of days
     development, production or use of the product                          since the beginning of the policy year
     including planning testing, processing, packaging,                     (or last policy change) is 146.
     installation, maintenance or repair. This exclusion
     applies to any effect that compromises the form,                       The amount of increase is
     substance or quality of the product. But if such                       $100,000 x .08 x 146     365 = $3,200.
     error or omission results in a Covered Cause of          4. Business Personal           Property      Limit   –
     Loss, we will pay for the loss or damage caused             Seasonal Increase
     by that Covered Cause of Loss.
                                                                  a. Subject to Paragraph 4.b., The Limit of
      C. Limits Of Insurance                                         Insurance for Business Personal Property
      1. The most we will pay for loss or damage in                  is automatically increased by:
         any one occurrence is the applicable Limit                     (1) The Business Personal Property-
         of Insurance shown in the Declarations.                            Seasonal Increase percentage shown
      2. The amounts of insurance applicable to                             in the Declarations; or
         the Coverage Extensions and the following                      (2) 25% if no Business Personal Property-
         Additional Coverages apply in accordance                           Seasonal Increase percentage is shown
         with the terms of such coverages are in                            in the Declarations;
         addition to the Limits of Insurance:
                                                                       to provide for seasonal variances
               a. Fire Department Service Charge
                                                                  b. The increase described in Paragraph 4.a
               b. Contamination                                      will apply only if the Limit of Insurance
               c. Ordinance or Law                                   shown for Business Personal Property in
               d. Debris Removal                                     the Declarations is at least 100% of your
                                                                     average monthly values during the lesser
               e. Pollutant Cleanup and Removal                      of:
  3. Automatic Increase                                                 (1) The 12 months immediately preceding
      a. In accordance with Paragraph C.3.b. the                            the date the loss or damage occurs; or
         Limit of Insurance for Buildings and Business                  (2) The period of time you have been in
         Personal Property will automatically increase                      business as of the date the loss or
         by 4% unless a different percentage of                             damage occurs.
         annual increase is shown in the Declarations.
                                                           D. Deductibles
      b. The amount of increase will be calculated as
         follows:                                             1. We will not pay for loss or damage in any one
                                                                 occurrence until the amount of loss or damage
           (1) Multiply the Building and Business
                                                                 exceeds the Deductible shown in the
               Personal Property limits that applied on
                                                                 Declarations. We will then pay the amount of
               the most recent of the policy inception
                                                                 loss or damage in excess of the Deductible up
               date, the policy anniversary date, or any
                                                                 to the applicable Limit of Insurance of
               other policy change amending the
               Building and Business Personal                 2. No deductible applies          to   the   following
               Property limits, by                               Additional Coverages:
               (a) The percentage of annual increase              a.   Fire Department Service Charge;
                   shown      in   the Declarations,              b.   Business Income;
                   expressed as a decimal (example:               c.   Extra Expense;
                   3% is .03), times                              d.   Civil Authority;
               (b) .04 if no percentage of annual                 e.   Customer Expense Reimbursement; and
                   increase is shown in the                       f.   Fire Extinguishing Equipment
                   Declarations; and
                                                                  g.   Service Interruption




TBP2 (05-15)                             © Society Insurance, Inc., 2015.                            Page 21 of 32
       Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 22 of 32 PageID #:34

E. Property Loss Conditions                                                   Also permit us to take samples of
  1. Abandonment                                                              damaged and undamaged property
                                                                              for inspection, testing and analysis,
      There can be no abandonment of any property                             and permit us to make copies from
      to us.                                                                  your books and records.
  2. Appraisal                                                           (7) Send us a signed, sworn proof of loss
      If we and you disagree on the amount of loss,                          containing the information we request
      either may make written demand for an                                  to investigate the claim. You must do
      appraisal of the loss. In this event, each party                       this within 60 days after our request.
      will select a competent and impartial appraiser.                       We will supply you with the necessary
      The two appraisers will select an umpire. If they                      forms.
      cannot agree, either may request that selection                    (8) Cooperate with us in the investigation
      be made by a judge of a court having                                   or settlement of the claim.
      jurisdiction. The appraisers will state separately
      the amount of loss. If they fail to agree, they will               (9) Resume all or part of your
      submit their differences to the umpire. A                              "operations" as quickly as possible.
      decision agreed to by any two will be binding.                b. We may examine any insured under oath,
      Each party will:                                                 while not in the presence of any other
      a. Pay its chosen appraiser; and                                 insured and at such times as may be
                                                                       reasonably required, about any matter
      b. Bear the other expenses of the appraisal                      relating to this insurance or the claim,
         and umpire equally.                                           including an insured's books and records.
      If there is an appraisal, we will still retain our               In the event of an examination, an
      right to deny the claim.                                         insured's answers must be signed.
  3. Duties In The Event Of Loss Or Damage                      4. Legal Action Against Us
      a. You must see that the following are done                   No one may bring a legal action against us
         in the event of loss or damage to Covered                  under this insurance unless:
         Property:                                                  a. There has been full compliance with all of
           (1) Notify the police if a law may have                     the terms of this insurance; and
               been broken.                                         b. The action is brought within 2 years after
           (2) Give us prompt notice of the loss or                    the date on which the direct physical loss
               damage. Include a description of the                    or damage occurred.
               property involved.                               5. Loss Payment
           (3) As soon as possible, give us a                       In the event of loss or damage covered by this
               description of how, when and where                   policy:
               the loss or damage occurred.
                                                                    a. At our option, we will either:
           (4) Take all reasonable steps to protect the
               Covered Property from further damage,                     (1) Pay the value of lost or damaged
               and keep a record of your expenses                            property;
               necessary to protect the Covered                          (2) Pay the cost of repairing or replacing
               Property, for consideration in the                            the lost or damaged property;
               settlement of the claim. This will not                    (3) Take all or any part of the property at
               increase the Limit of Insurance.                              an agreed or appraised value; or
               However, we will not pay for any
               subsequent loss or damage resulting                       (4) Repair, rebuild or replace the property
               from a cause of loss that is not a                            with other property of like kind and
               Covered Cause of Loss. Also, if                               quality, subject to d.(1) below.
               feasible, set the damaged property                   b. We will give notice of our intentions within
               aside and in the best possible order for                30 days after we receive the sworn proof of
               examination.                                            loss.
           (5) At our request, give us complete                     c. We will not pay you more than your
               inventories of the damaged and                          financial interest in the Covered Property.
               undamaged property. Include quantities,              d. Except as provided in (2) through (9)
               costs, values and amount of loss                        below, we will determine the value of
               claimed.                                                Covered Property as follows:
           (6) As often as may be reasonably                             (1) At     replacement    cost    without
               required, permit us to inspect the                            deduction for depreciation, subject to
               property proving the loss or damage                           the following:
               and examine your books and records.




Page 22 of 32                              © Society Insurance, Inc., 2015.                             TBP2 (05-15)
      Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 23 of 32 PageID #:35

               (a) You may make a claim for loss or                         (a) Used or second-hand merchandise
                   damage       covered       by    this                        held in storage or for sale;
                   insurance on an actual cash                              (b) Property of others. However, if
                   value basis instead of on a                                  property of others is subject to a
                   replacement cost basis. In the                               written contract which governs your
                   event you elect to have loss or                              liability for loss or damage to that
                   damage settled on an actual cash                             item(s), then valuation of that item(s)
                   value basis, you may still make a                            will be based on the amount for
                   claim on a replacement cost                                  which you are liable under such
                   basis if you notify us of your intent                        contract, but not to exceed the lesser
                   to do so within 180 days after the                           of the valuation option indicated in
                   loss or damage.                                              the      Declarations    (replacement
               (b) We will not pay on a replacement                             cost/actual cash value) of the
                   cost basis for any loss or                                   property or the applicable Limit of
                   damage:                                                      Insurance.
                   (i) Until the lost or damaged                            (c) Household      contents,     except
                       property is actually repaired                            personal property in apartments or
                       or replaced; and                                         rooms furnished by you as landlord;
                   (ii) Unless the repairs are made                         (d) Manuscripts;
                        as soon as reasonably                               (e) Works of art; collectibles, antiques
                        possible after the loss or                              or rare articles, including etchings,
                        damage.                                                 pictures, statuary, marbles, bronzes
                       However, if the cost to repair                           porcelains and bric-a-brac.
                       or replace the damaged                          (4) Glass at the cost of replacement with
                       property is $2,500 or less, we                      safety glazing material if required by
                       will settle the loss whether or                     law.
                       not      actual     repair   or
                       replacement is complete.                        (5) Tenants'     Improvements              and
                                                                           Betterments at:
               (c) We will not pay more for loss or
                   damage on a replacement cost                             (a) Replacement cost if you make
                   basis than the least of:                                     repairs promptly.
                   (i) The Limit of Insurance that                          (b) A proportion of your original cost
                       applies to the lost or                                   if you do not make repairs
                       damaged property.                                        promptly. We will determine the
                                                                                proportionate value as follows:
                   (ii) The cost to replace, on the
                        same premises, the lost or                              (i) Multiply the original cost by
                        damaged property with other                                 the number of days from the
                        property:                                                   loss or damage to the
                                                                                    expiration of the lease; and
                       1. Of comparable material
                          and quality; and                                      (ii) Divide        the       amount
                                                                                     determined in (i) above by the
                       2. Used    for      the    same                               number of days from the
                          purpose; or                                                installation of improvements
                   (iii) The amount you actually                                     to the expiration of the lease.
                         spend that is necessary to                             If your lease contains a renewal
                         repair or replace the lost or                          option, the expiration of the
                         damaged property.                                      renewal option period will replace
                       If a building is rebuilt at a new                        the expiration of the lease in this
                       premises, the cost is limited to                         procedure.
                       the cost which would have been                       (c) Nothing if others pay for repairs
                       incurred had the building been                           or replacement.
                       built at the original premises
                                                                       (6) Applicable only        to   the   Optional
          (2) If the Actual Cash Value option                              Coverages:
              applies, as shown in the Declarations,
              paragraph (1) above does not apply                            (a) "Money" at its face value; and
              to property specified. Instead, we will                       (b) "Securities" at their value at the
              determine the value of property at                                close of business on the day the
              actual cash value.                                                loss is discovered.
          (3) The following property at actual cash
              value:


TBP2 (05-15)                             © Society Insurance, Inc., 2015.                              Page 23 of 32
       Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 24 of 32 PageID #:36

           (7) The     value     of   United    States                 e. Our payment for loss of or damage to
               Government Internal Revenue taxes                          personal property of others will only be for
               and custom duties and refundable                           the account of the owners of the property.
               state and local taxes paid or fully                        We may adjust losses with the owners of
               determined on the following property                       lost or damaged property if other than you.
               held for sale will not be considered in                    If we pay the owners, such payments will
               determining the value of Covered                           satisfy your claims against us for the
               Property:                                                  owners' property. We will not pay the
                (a) Distilled spirits;                                    owners more than their financial interest in
                                                                          the Covered Property.
                (b) Wines;
                                                                       f.   We may elect to defend you against suits
                (c) Rectified products; or                                  arising from claims of owners of property.
                (d) Beer                                                    We will do this at our expense.
           (8) Applicable       only     to      Accounts              g. We will pay for covered loss or damage
               Receivable:                                                within 30 days after we receive the sworn
                (a) If you cannot accurately establish                    proof of loss, provided you have complied
                    the     amount     of    accounts                     with all of the terms of this policy, and
                    receivable outstanding as of the                        (1) We have reached agreement with you
                    time of loss or damage:                                     on the amount of loss; or
                    (i) We will determine the total of                      (2) An appraisal award has been made.
                        the average monthly amounts                    h. A party wall is a wall that separates and is
                        of accounts receivable for the                    common to adjoining buildings that are
                        12    months      immediately                     owned by different parties. In settling
                        preceding the month in which                      covered losses involving a part wall, we will
                        the loss or damage occurs;                        pay a proportion of the loss to the party
                        and                                               wall based on your interest in the wall in
                    (ii) We will adjust that total for                    proportion to the interest of the owner of
                         any normal fluctuations in the                   the adjoining building. However, if you
                         amount       of       accounts                   elect to repair or replace your building and
                         receivable for the month in                      the owner of the adjoining building elects
                         which the loss or damage                         not to repair or replace that building, we
                         occurred     or     for    any                   will pay you the full value of the loss to the
                         demonstrated variance from                       party wall, subject to all applicable policy
                         the average for that month.                      provisions including Limits of Insurance
                (b) The following will be deducted                        and all other provisions of this Loss
                    from the total amount of accounts                     Payment Condition. Our payment under
                    receivable, however that amount                       the provisions of this paragraph does not
                    is established:                                       alter any right of subrogation we may have
                                                                          against any entity, including the owner or
                    (i) The amount of the accounts                        insurer of the adjoining building and does
                        for which there is no loss or                     not alter the terms of the Transfer Of
                        damage;                                           Rights Of Recovery Against Others To Us
                    (ii) The amount of the accounts                       Condition in this policy
                         that you are able to re-                  6. Recovered Property
                         establish or collect;
                                                                       If either you or we recover any property after
                    (iii) An amount to allow for                       loss settlement, that party must give the other
                          probable bad debts that you                  prompt notice. At your option, you may retain
                          are normally unable to collect;              the property. But then you must return to us the
                          and                                          amount we paid to you for the property. We will
                    (iv) All unearned interest and                     pay recovery expenses and the expenses to
                         service charges.                              repair the recovered property, subject to the
                                                                       Limit of Insurance.
           (9) Applicable only to Spoilage:
                                                                   7. Resumption Of Operations
                (a) F      e hab e      c       ha e
                    sold but not delivered, at the                     We will reduce the amount of your:
                    selling price less discounts and                   a. Business Income loss, other than Extra
                    expenses you otherwise would                          Expense, to the extent you can resume
                    have had; and                                         your "operations", in whole or in part, by
                (b) F      he   e hab e             c , a                 using damaged or undamaged property
                    Actual Cash Value.                                    (including merchandise or stock) at the
                                                                          described premises or elsewhere.


Page 24 of 32                                 © Society Insurance, Inc., 2015.                           TBP2 (05-15)
      Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 25 of 32 PageID #:37

      b. Extra Expense loss to the extent you can         F. Property General Conditions
         return "operations" to normal and                   1. Control Of Property
         discontinue such Extra Expense.
                                                                 Any act or neglect of any person other than you
  8. Vacancy                                                     beyond your direction or control will not affect
      a. Description Of Terms                                    this insurance.
          (1) As used in this Vacancy Condition,                 The breach of any condition of this Coverage
              the term building and the term vacant              Form at any one or more locations will not
              have the meanings set forth in                     affect coverage at any location where, at the
              Paragraphs (a) and (b) below:                      time of loss or damage, the breach of condition
               (a) When this policy is issued to a               does not exist.
                   tenant, and with respect to that          2. Mortgageholders
                   tenant's interest in Covered                  a. The term "mortgageholder" includes trustee.
                   Property, building means the unit
                   or suite rented or leased to the              b. We will pay for covered loss of or damage to
                   tenant. Such building is vacant                  buildings     or    structures    to   each
                   when it does not contain enough                  mortgageholder shown in the Declarations in
                   business personal property to                    their order of precedence, as interests may
                   conduct customary operations.                    appear.
               (b) When this policy is issued to the             c. The mortgageholder has the right to receive
                   owner or general lessee of a                     loss payment even if the mortgageholder has
                   building, building means the                     started foreclosure or similar action on the
                   entire building. Such building is                building or structure.
                   vacant unless at least 31% of its             d. If we deny your claim because of your acts or
                   total square footage:                            because you have failed to comply with the
                   (i) Rented to a lessee or sub-                   terms of this policy, the mortgageholder will
                       lessee and used by the                       still have the right to receive loss payment if
                       lessee or sub-lessee to                      the mortgageholder:
                       conduct      its customary                      (1) Pays any premium due under this
                       operations; or                                      policy at our request if you have failed
                   (ii) Used by the building owner to                      to do so;
                        conduct customary operations.                  (2) Submits a signed, sworn proof of loss
          (2) Buildings under construction or                              within 60 days after receiving notice
              renovation are not considered vacant.                        from us of your failure to do so; and
      b. Vacancy Provisions                                            (3) Has notified us of any change in
                                                                           ownership, occupancy or substantial
         If the building where loss or damage                              change in risk known to the
         occurs has been vacant for more than 60                           mortgageholder.
         consecutive days before that loss or
         damage occurs:                                                    All of the terms of this policy will then
                                                                           apply directly to the mortgageholder.
          (1) We will not pay for any loss or damage
              caused by any of the following even if             e. If we pay the mortgageholder for any loss
              they are Covered Causes of Loss:                      or damage and deny payment to you
                                                                    because of your acts or because you have
               (a) Vandalism;                                       failed to comply with the terms of this
               (b) Sprinkler leakage, unless you have               policy:
                   protected the system against                        (1) The mortgageholder's rights under the
                   freezing;                                               mortgage will be transferred to us to the
               (c) Building glass breakage;                                extent of the amount we pay; and
               (d) Water damage;                                       (2) The mortgageholder's right to recover
               (e) Theft; or                                               the full amount of the mortgageholder's
                                                                           claim will not be impaired.
               (f) Attempted theft.
                                                                      At our option, we may pay to the
          (2) With respect to Covered Causes of                       mortgageholder the whole principal on the
              Loss other than those listed in                         mortgage plus any accrued interest. In this
              b.(1)(a) through b.(1)(f) above, we will                event, your mortgage and note will be
              reduce the amount we would                              transferred to us and you will pay your
              otherwise pay for the loss or damage                    remaining mortgage debt to us.
              by 15%.
                                                                 f.   If we cancel this policy, we will give written
                                                                      notice to the mortgageholder at least:



TBP2 (05-15)                            © Society Insurance, Inc., 2015.                            Page 25 of 32
       Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 26 of 32 PageID #:38

           (1) 10 days before the effective date of                     (4) Corrosion.
               cancellation if we cancel for your                  d. The most we will pay for loss or damage in
               nonpayment of premium; or                              any one occurrence is the Limit of
           (2) 30 days before the effective date of                   Insurance for Outdoor Signs shown in the
               cancellation if we cancel for any other                Declarations.
               reason.                                             e. The provisions of this Optional Coverage
      g. If we elect not to renew this policy, we will                supersede all other references to outdoor
         give written notice to the mortgageholder                    signs in this policy.
         at least 10 days before the expiration date           2. Crime
         of this policy.
                                                                   a. Money and Securities
  3. No Benefit To Bailee
                                                                        (1) We         a f            f       e a d
          No person or organization, other than you,                           ec e       ed        b     e     h ea
          having custody of Covered Property will                           a bank or savings institution, within your
          benefit from this insurance.                                      living quarters or the living quarters of
  4. Policy Period, Coverage Territory                                      your partners or any employee (including
      Under this form:                                                      a temporary or leased employee) having
                                                                            use and custody of the property, at the
      a. We cover loss or damage commencing:                                described premises, or in transit between
           (1) During the policy period shown in the                        any of these places, resulting directly
               Declarations; and                                            from:
           (2) Within the coverage territory or, with                        (a) Theft, meaning any act of stealing;
               respect to property in transit, while it                      (b) Disappearance; or
               is between points in the coverage
               territory.                                                    (c) Destruction.
      b. The coverage territory is:                                     (2) In addition to the Limitations and
                                                                            Exclusions applicable to property
           (1) The United States of America                                 coverage, we will not pay for loss:
               (including    its territories and
               possessions);                                                 (a) Resulting from accounting or
                                                                                 arithmetical errors or omissions;
           (2) Puerto Rico; and
                                                                             (b) Due to the giving or surrendering
           (3) Canada.                                                           of property in any exchange or
G. Optional Coverages                                                            purchase; or
   If shown as applicable in the Declarations, the                           (c) Of property contained in any
   following Optional Coverages also apply. These                                       e     e a ed de ce     less
   coverages are subject to the terms and conditions                              he a          f    e de        ed
   applicable to property coverage in this policy,                               in it is recorded by a continuous
   except as provided below.                                                     recording instrument in the
                                                                                 device.
  1. Outdoor Signs
                                                                             (d) Of property involved in the course
      a. We will pay for direct physical loss of or                              of illegal transportation or trade;
         damage to all outdoor signs at the                                      contraband.
         described premises:
                                                                        (3) The most we will pay for loss in any
           (1) Owned by you; or                                             one occurrence is:
           (2) Owned by others but in your care,                             (a) The limit shown in the Declarations
               custody or control.                                               for Money and Security - Inside the
      b. Paragraph A.3., Covered Causes Of                                       Premises while:
         Loss, and Section B., Exclusions, do not                                (i) In or on        the   described
         apply to this Optional Coverage, except for:                                premises; or
           (1) Paragraph B.1.c., Governmental Action;                            (ii) Within a bank or savings
           (2) Paragraph B.1.d., Nuclear Hazard; and                                  institution; and
           (3) Paragraph B.1.f., War And Military                            (b) The limit shown in the Declarations
               Action.                                                           for Money and Security - Outside
                                                                                 the Premises while anywhere else.
      c. We will not pay for loss or damage caused
         by or resulting from:                                           (4) All loss:
           (1) Wear and tear;                                                (a) Caused by one or more persons;
                                                                                 or
           (2) Hidden or latent defect;
                                                                             (b) Involving a single act or series or
           (3) Rust; or
                                                                                 related acts;

Page 26 of 32                             © Society Insurance, Inc., 2015.                            TBP2 (05-15)
      Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 27 of 32 PageID #:39

               is considered one occurrence.                              (a) Loss resulting from any dishonest
          (5) Y          ee ec d f a        e                                 or criminal act committed by any of
              a d ec      e        e ca e f he                                your employees, directors, trustees,
              amount of any loss or damage.                                   or authorized representatives:
      b. Money Orders and Counterfeit Money                                   (i) Acting alone or in collusion with
                                                                                  other persons; or
         We will pay for loss resulting directly from
         your having accepted in good faith, in                               (ii) While performing services for
         e cha ge f        e cha d e,          e                                   you or otherwise.
         services:                                                        (b) Loss or property surrendered before
          (1) Money orders issued by any post                                 a reasonable effort has been made
              office, express company or bank that                                 e      a e          de a d
              are not paid upon presentation; or                              all the following:
          (2) C      e fe money ha          ac    ed                          (i) An associate;
              during the regular course of business.                          (ii) The Federal Bureau              of
         The most we will pay for any one                                          Investigation; and
         occurrence under this Optional Coverage                              (iii) Local law enforcement authorities.
         is the Limit of Insurance for Money Orders                  (4) Loss is covered only if the threat to do
         and Counterfeit Money shown in the                              bodily harm is first communicated to
         Declarations.                                                   you during the Policy Period.
      c. Forgery and Alteration                                      (5) Loss is covered only if the capture or
          (1) We will pay for loss resulting directly                    alleged capture takes place within the
              from forgery or alteration of, any                         United States of America, U.S. Virgin
              check, draft, promissory note, bill of                     Islands, Puerto Rico or Canada.
              exchange or similar written promise of                      The Coverage Territory            General
                a e            e , ha                                     Conditions does not apply.
              agent has issued, or that was issued
              by someone who impersonates you or                e. Computer Fraud
              your agent.                                            (1) We will pay for loss of or damage to
          (2) If you are sued for refusing to pay the                    Business Personal Property and
              check, draft, promissory note, bill of                            e a d ec e           e      gf
              exchange or similar written promise of                     theft (meaning any act of stealing)
                a e             e ,     he ba     ha                     following and directly related to the use
              it has been forged or altered, and you                     of any computer to fraudulently cause a
              have our written consent to defend                         transfer of property from inside the
              against the suit, we will pay for any                      described premises or bank or savings
              reasonable legal expenses that you                         institution to a person (other than you,
              incur in that defense.                                     any of your partners or any employee)
                                                                         outside the described premises.
          (3) For the purpose of this coverage,
              check includes a substitute check as                   (2) The most we will pay for loss in any
              defined in the Check Clearing for the                      one occurrence is the Limit of
                st
              21 Century Act, and will be treated                        Insurance for Computer Fraud shown
              the same as the original it replaced.                      in the Declarations.
          (4) The most we will pay for any one                       (3) We will not pay for loss as specified
              occurrence, including legal expenses,                      below:
              under this Optional Coverage is the                         (a) Loss resulting from any dishonest
              Limit of Insurance for Forgery and                              or criminal act committed by any
              Alterations shown in the Declarations.                          of your employees, directors
      d. Extortion                                                            trustees       or      authorized
                                                                              representatives:
          (1) We will pay for loss of Business
              Pe   a P e       a d     e a d                                  (i) Acting alone or in collusion
                ec  e    e      g d ec    from                                    with other persons; or
               E      .                                                       (ii) While performing services for
          (2) The most we will pay for loss in any                                 you or otherwise.
              one occurrence is the applicable Limit                      (b) Loss, or that part of any loss, the
              of Insurance for Extortion shown in                             proof of which as to its existence
              the Declarations.                                               or amount is dependent upon:
          (3) We will not pay for loss as specified                           (i) An inventory computation; or
              below:                                                          (ii) A profit and loss computation.


TBP2 (05-15)                           © Society Insurance, Inc., 2015.                              Page 27 of 32
       Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 28 of 32 PageID #:40

           (4) Duties in the Event of Loss: If you                        (5) The most we will pay for loss in any
               have reason to believe that any loss                           one occurrence is the applicable Limit
               of, or damage to, property involves a                          of Insurance for Funds Transfer
               violation of law, you must notify law                          Fraud shown in the Declarations.
               enforcement authorities.                          3. Employee Dishonesty
      f.   Funds Transfer Fraud                                           (1) We will pay for direct loss of or
           (1) We will pay for loss of "funds"                                damage to Business Personal
               resulting directly from a "fraudulent                          P e a d             e a d ec        e
               instruction" directing a financial                             resulting   from     dishonest     acts
               institution to transfer, pay or deliver                        committed by any of your employees
               "funds" from your "transfer account".                          acting alone or in collusion with other
           (2) "Fraudulent instruction" means:                                persons (except you or your partner)
                                                                              with the manifest intent to:
                (a) An electronic, telegraphic, cable,
                    teletype,     telefacsimile     or                         (a) Cause you to sustain loss or
                    telephone     instruction   which                              damage; and also;
                    purports to have been transmitted                          (b) Obtain financial benefit (other
                    by you, but which was in fact                                  than salaries, commissions, fees,
                    fraudulently    transmitted    by                              bonuses, promotions, awards,
                    someone else without your                                      profit sharing, pensions or other
                    knowledge or consent;                                          employee benefits earned in the
                (b) A written instruction (other than                              normal course of employment)
                    those described in 2.c. Forgery                                for:
                    and Alteration) issued by you,                                 (i) Any employee; or
                    which was forged or altered by                                 (ii) Any    other     person     or
                    someone other than you without                                      organization.
                    your knowledge or consent, or
                    which purports to have been                           (2) We will not pay for loss or damage:
                    issued by you, but was in fact                             (a) Resulting from any dishonest or
                    fraudulently issued without your                               criminal act that you or any of
                    knowledge or consent; or                                                a e              e be
                (c) An electronic, telegraphic, cable,                             commit whether acting alone or in
                    teletype, telefacsimile, telephone or                          collusion with other persons.
                    written instruction initially received                     (b) Resulting from any dishonest act
                    by you which purports to have been                             committed by any or your
                    transmitted by an "employee" but                               employees (except as provided in
                    which was in fact fraudulently                                 Paragraph (1)),     a age
                    transmitted by someone else                                    directors:
                    without your or the "employee's"                               (i) Whether acting alone or in
                    knowledge or consent.                                              collusion with other persons;
           (3) "Funds"       means       "money"      and                              or
               "securities".                                                       (ii) While performing services for
           (4) "Transfer account" means an account                                      you or otherwise.
               maintained by you at a financial                                (c) The only proof of which as to its
               institution from which you can initiate the                         existence or amount is:
               transfer, payment or delivery of "funds":
                                                                                   (i) An inventory computation; or
                (a) By      means     of    electronic,
                    telegraphic,    cable,    teletype,                            (ii) A profit and loss computation
                    telefacsimile     or    telephone                          (d) Caused by an employee if the
                    instructions        communicated                               employee had also committed
                    directly through an electronic                                 theft or any other dishonest act
                    funds transfer system; or                                      prior to the effective date of this
                (b) By means of written instructions                               policy and you or any of your
                    (other than those described in 2.c.                              a e ,       e be ,       a age ,
                    Forgery        and        Alteration)                          officers, directors or trustees, not
                    establishing the conditions under                              in collusion with the employee,
                    which such transfers are to be                                 learned of that theft of dishonest
                    initiated by such financial institution                        act prior to the policy period
                    through an electronic funds transfer                           shown in the Declarations
                    system.



Page 28 of 32                               © Society Insurance, Inc., 2015.                            TBP2 (05-15)
      Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 29 of 32 PageID #:41

          (3) The most we will pay for loss or                               (b) The loss or damage would have
              damage in any one occurrence is the                                been covered by this Optional
              Limit of Insurance for Employee                                    Coverage had it been in effect
              Dishonesty    shown      in     the                                when the acts or events causing
              Declarations.                                                      the loss or damage were
          (4) All loss or damage:                                                committed or occurred.
               (a) Caused by one or more persons;                       (9) The Insurance under paragraph (8)
                   or                                                       above is part of, not in addition to, the
                                                                            Limit of Insurance applying to this
               (b) Involving a single act or series of                      Optional Coverage and is limited to
                   acts; is      considered       one                       the lesser of the amount recoverable
                   occurrence.                                              under:
          (5) If any loss is covered:                                        (a) This Optional Coverage as if its
               (a) Partly by this insurance; and                                 effective date; or
               (b) Partly by any prior cancelled or                          (b) The prior insurance          had    it
                   terminated insurance that we or                               remained in effect.
                   any affiliate had issued to you or                   (10) With respect to Employee Dishonesty
                   any predecessor in interest;                              Coverage in Paragraph G.3., employee
               the most we will pay is the larger of the                     means:
               amount     recoverable      under     this                    (a) Any natural person;
               insurance or the prior insurance.
                                                                                 (i) While in your service or for 30
               We will pay only for loss or damage you                               days after termination of
               sustain through acts committed or                                     service;
               events occurring during the Policy
               Period. Regardless of the number of                               (ii) Who you compensate directly
               years this policy remains in force or the                              by salary,    wages     or
               number of premiums paid, no Limit of                                   commissions; and
               Insurance cumulates from year to year                             (iii) Who you have the right to
               or period to period.                                                    direct and control while
          (6) This Optional Coverage is cancelled                                      performing services for you:
              as to any employee immediately upon                            (b) Any natural person who              is
              discovery by:                                                      furnished temporarily to you:
               (a) You; or                                                        (i) To substitute for a permanent
               (b) A    f    a e ,   e be ,                                           employee as defined in
                     a age , ff ce   d ec                                             Paragraph (1) above, who is
                   not in collusion with the                                          on leave; or
                   employee;                                                  (ii) To meet seasonal or short-term
                                                                                   work load conditions:
               of any dishonest act committed by
               that employee before or after being                           (c) Any natural person who is leased to
               hired by you.                                                     you under a written agreement
                                                                                 between you and a labor leasing
          (7) We will pay only for covered loss or                               firm, to perform duties related to the
              damage sustained during the policy                                 conduct of your business, but does
              period and discovered no later than                                not mean a temporary employee as
              one year from the end of the policy                                defined in Paragraph (b) above;
              period.
                                                                             (d) Any natural person who is a
          (8) If you (or any predecessor in interest)                            former     employee,      director,
              sustained loss or damage during the                                partner,    member,      manager,
              period of any prior insurance that you                             representative or trustee retained
              could have recovered under that                                    as a consultant while performing
              insurance except that the time within                              services for you; or
              which to discover loss of damage had
              expired, we will pay for it under this                         (e) Any natural person who is a guest
              Optional Coverage, provided:                                       student or intern pursuing studies
                                                                                 or duties, excluding, however, any
               (a) This Optional Coverage became                                 such person while having care
                   effective    at   the   time    of                            and custody of property outside
                   cancellation or termination of the                            any building you occupy in
                   prior insurance; and                                          conducting your business




TBP2 (05-15)                              © Society Insurance, Inc., 2015.                             Page 29 of 32
         Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 30 of 32 PageID #:42

                    But employee does not mean:                                       (iii) Water piping forming part of a
                                                                                            refrigerating      or      air
                        (i) Any agent, broker, factor,                                      conditioning system used for
                            commission merchant,                                            cooling, humidifying or space
                            consignee, independent                                          heating purposes
                            contractor or representative of
                            the same general character; or                    (2) All mechanical, electrical, electronic
                                                                                  or fiber optic equipment: and
                        (ii) Any "manager", director or trustee
                             except while performing acts                b. Caused by, resulting from, or consisting of:
                             coming within the usual duties of                (1) Mechanical breakdown; or
                             an employee.                                     (2) Electrical or electronic breakdown; or
H. Property Definitions                                                       (3) Rupture, bursting, bulging, implosion,
   1.    C       e      ea     :                                                  or steam explosion.
        a.   Programmable electronic equipment that is                   H e e,      E       e     B ea d
             used to store, retrieve and process data; and               mean:
        b. Associated peripheral equipment that provides                 Physical loss or damage caused by or resulting
           communication, including input and output                     from any of the following; however if loss or
           functions such as printing and auxiliary                      damage not otherwise excluded results, then
           functions such as data transmission.                          we will pay for such resulting damage.
         C       e d e        c de h e ed                eae                  (1) Wear and Tear;
        production type machinery or equipment.                               (2) Rust or other corrosion, decay,
   2.    C    e fe       e     ea   a     a                   f                   deterioration, hidden or latent defect,
             e ha         e ded   dece e a d                 be                   mold or any other quality in property
        taken as genuine.                                                         that causes it to damage or destroy
                                                                                  itself;
   3. "Electronic data" means information, facts or
      computer programs stored as or on, created or                           (3) Smog;
      used on, or transmitted to or from computer                             (4) Settling, cracking,       shrinking    or
      software (including systems and applications                                expansion;
      software), on hard or floppy disks, CD-ROMs,
                                                                              (5) Nesting or infestation, or discharge or
      tapes, drives, cells, data processing devices or any
                                                                                  release of waste products or
      other repositories of computer software which are
                                                                                  secretions, by birds, rodents or other
      used with electronically controlled equipment. The
                                                                                  animals.
      term computer programs, referred to in the
      foregoing description of electronic data, means a                       (6) Scratching and marring
      set of related electronic instructions which direct                     (7) Any loss, damage, cost or expense
      the operations and functions of a "computer" or                             directly caused by, contributed to by,
      device connected to it, which enable the                                    resulting from or arising out of the
      "computer" or device to receive, process, store,                            following;
      retrieve or send data.
                                                                                  Fire, lightning, combustion explosion,
   4. E         e     B ea d        a     ed he e       ea    :                   windstorm or hail, weight of snow, ice or
        a. Physical loss or damage both originating                               sleet, falling objects, smoke, aircraft or
            within:                                                               vehicles, riot or civil commotion,
                                                                                  vandalism, sinkhole collapse, volcanic
              (1) Boilers, fired or unfired pressure
                                                                                  action, leakage from fire extinguishing
                  vessels, vacuum       vessels, and
                                                                                  equipment, water damage, earth
                  pressure piping, all normally subject
                                                                                  movement and flood."
                  to vacuum or internal pressure other
                  than static pressure of contents,                 5.    E            ea    he      e de f        e a a
                  excluding:                                             from the premises as a result of a threat
                                                                         communicated to you to do bodily harm to you or
                    (a) Waste disposal piping;
                                                                         an employee or to a relative or invitee of either,
                    (b) Any piping forming part of a fire                who is, or allegedly is being held captive.
                        protective system; and
                                                                    6. "Fungi" means any type or form of fungus,
                    (c) Any water piping other than:                   including mold or mildew, and any mycotoxins,
                        (i) Boiler feed water piping                   spores, scents or by-products produced or
                            between the feed pump and                  released by fungi.
                            the boiler;                             7.   Ha a d        b a ce       ea   a       b a ce
                        (ii) Boiler condensate          return           other than ammonia that has been declared to be
                             piping; or                                  hazardous to health by a governmental agency.




Page 30 of 32                                  © Society Insurance, Inc., 2015.                             TBP2 (05-15)
        Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 31 of 32 PageID #:43

  8.   Ma age        eans a person serving in a directorial          a. Tokens, tickets, revenue and other stamps
       capacity for a limited liability company.                        (whether represented by actual stamps or
  9.   Me be      ea a          e f a     ed ab                         unused value in a meter) in current use; and
       company represented by its membership interest,               b. Evidences of debt issued in connection
        h a      a e e a a a age .                                      with credit or charge cards, which cards
  10. "Money" means:                                                    are not issued by you;
       a. Currency, coins and bank notes in current                  but does not include "money".
          use and having a face value; and                       17. "Specified Causes of Loss" means the following:
       b. Travelers checks, register checks and money                Fire; lightning; explosion, windstorm or hail;
          orders held for sale to the public.                        smoke; aircraft or vehicles; riot or civil
  11. "Operations" means your business activities                    commotion; vandalism; leakage from fire
      occurring at the described premises.                           extinguishing equipment; sinkhole collapse;
                                                                     volcanic action; falling objects; weight of snow,
  12. "Period of restoration" means the period of                    ice or sleet; water damage.
      time that:
                                                                     a. Sinkhole collapse means the sudden
       a. Begins immediately after the time of direct                   sinking or collapse of land into
          physical loss or damage for Business Income                   underground empty spaces created by the
          or Extra Expense coverage caused by or                        action of water on limestone or dolomite.
          resulting from any covered Cause of Loss at                   This cause of loss does not include:
          the described premises; and
                                                                          (1) The cost of filling sinkholes; or
       b. Ends on the earlier of:
                                                                          (2) Sinking or collapse of land into man-
            (1) The date when the property at the                             made underground cavities.
                described premises should be repaired,
                rebuilt or replaced with reasonable                  b. Falling objects does not include loss of or
                speed and similar quality; or                           damage to:
            (2) The date when business is resumed                         (1) Personal property in the open; or
                at a new permanent location.                              (2) The interior of a building or structure,
           "Period of restoration" includes any increased                     or property inside a building or
           period required to repair or reconstruct the                       structure, unless the roof or an
           property to comply with the minimum                                outside wall of the building or
           standard of, or compliance with any                                structure is first damaged by a falling
           ordinance or law, in force at the time of loss,                    object.
           that regulates the construction or repair, or             c. Water damage means:
           requires the tearing down of property.                         (1) Accidental discharge or leakage of
           The expiration date of this policy will not                        water or steam as the direct result of
           cut short the "period of restoration".                             the breaking apart or cracking of any
  13. "Perishable Stock" means property:                                      part of a system or appliance (other
                                                                              than a sump system including its
       a. Maintained under controlled temperature                             related    equipment    and    parts)
          or humidity conditions for preservation; and                        containing water or steam and
       b. Susceptible to loss or damage if the                            (2) Accidental discharge or leakage of
          controlled   temperature or  humidity                               water or waterborne material as the
          conditions change.                                                  direct result of the breaking apart of
       Property located on buildings, in the open or in                       cracking of a water or sewer pipe that is
        eh c e         e hab e      c .                                       located off the described premises and
  14. "Pollutants" means any solid, liquid, gaseous or                        is part of a municipal potable water
      thermal irritant or contaminant, including smoke,                       supply system or municipal sanitary
      vapor, soot, fumes, acids, alkalis, chemicals and                       sewer system, if the breakage or
      waste. Waste includes materials to be recycled,                         cracking is caused by wear and tear.
      reconditioned or reclaimed.                                             But water damage does not include loss
                                                                              or damage otherwise excluded under
  15. Rea       ab e e a c        ea     he e a c                             the terms of the Water Exclusion.
      of temporary repair and of expediting the repair                        Therefore, for example, there is no
      of such damaged equipment of the insured,                               coverage in the situation in which
      including overtime and the extra cost of                                discharge or leakage of water results
      express or other rapid means of transportation,                         from the breaking apart or cracking of a
      This will be a part of and not an addition to the                       pipe which was caused by or related to
      limit per loss.                                                         weather-inducted flooding, even if wear
  16. "Securities" means negotiable and non-negotiable                        and tear contributed to the breakage or
      instruments or contracts representing either                            cracking. As another example, and also
      "money" or other property and includes:                                 in accordance with the terms of the

TBP2 (05-15)                                © Society Insurance, Inc., 2015.                           Page 31 of 32
       Case: 1:20-cv-02641 Document #: 1-1 Filed: 04/30/20 Page 32 of 32 PageID #:44

                Water Exclusion, there is no coverage          18. S c       ea      e cha d e he d         age
                for loss or damage caused by or                    for sale, raw materials and in-process or
                related to weather-induced flooding                finished goods, including supplies used in their
                which follows or is exacerbated by                 packing or shipping.
                pipe breakage or cracking attributable
                to wear and tear. To the extent that           19. "Valuable papers and records" means
                accidental discharge or leakage of                 inscribed, printed, or written:
                water falls within the criteria set forth                    (a) Documents;
                in c.(1) or c.(2) of this definition of                      (b) Manuscripts; and
                    ec f ed ca e f          , ch a e
                is not subject to the provisions of the                      (c) Records;
                Water Exclusion which preclude                     including abstracts books, deeds, drawings,
                coverage for surface water or water                films, maps or mortgages.
                under the ground surface.
                                                                   But "valuable papers and records" does not
                                                                   mean "money" or "securities".




Page 32 of 32                             © Society Insurance, Inc., 2015.                           TBP2 (05-15)
